Exhibit 10.1

 



=========================================================================================================================

 

ASSET PURCHASE AGREEMENT

 

 

Among

 

JAWHP, LLC

 

as Buyer

 

ja apparel corp.

 

as Seller

 

Tailored Brands, Inc.

 

as Seller Guarantor

 

and

 

WH BUYER, LLC

 

as Buyer Guarantor

 

January 16, 2020

 

=========================================================================================================================

 



 

 

 

ASSET PURCHASE AGREEMENT

 

This ASSET PURCHASE AGREEMENT (the “Agreement”), dated as of January 16, 2020
(the “Effective Date”), by and among JAWHP, LLC, a Delaware limited liability
company (“Buyer”) and JA APPAREL CORP., a Delaware corporation (“Seller”),
Tailored Brands, Inc., a Texas corporation (“Seller Guarantor”), and WH Buyer,
LLC, a Delaware limited liability company (“Buyer Guarantor”). Buyer, Seller,
Seller Guarantor and Buyer Guarantor are sometimes referred to herein
individually as a “Party” and collectively as the “Parties”.

 

W I T N E S S E T H:

 

A.       Seller owns and/or controls intellectual property rights relating to an
apparel and accessories business that produces, markets and sells various goods
under the “Joseph Abboud” brand.

 

B.       Seller desires to sell to Buyer the Acquired Assets, subject to the
condition that Buyer grant to Seller and/or its designee the right and license
to continue to produce, market, sell and rent apparel and accessories under the
“Joseph Abboud” brand by virtue of a separate License Agreement, dated
concurrently herewith (the “2020 License Agreement”).

 

C.       Buyer desires to purchase the Acquired Assets, and to thereafter own
and use the Acquired Assets in its sole discretion, subject to the terms and
conditions hereinafter set forth.

 

NOW, THEREFORE, in consideration of the mutual covenants of the Parties as
hereinafter set forth and other good and valuable consideration, the receipt and
sufficiency of which hereby are acknowledged, the Parties hereby agree as
follows:

 

Article 1
DEFINITIONS

 

In addition to the capitalized terms defined elsewhere in this Agreement, the
following capitalized terms shall have the meanings specified in this ‎Article
1.

 

“2020 License Agreement” means the license agreement in the form attached hereto
as Exhibit A.

 

“Acquired Assets” has the meaning set forth in Section ‎2.1.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, the specified Person.

 

“Alternative Transaction” means a sale, transfer or other disposition, directly
or indirectly, whether by means of an asset sale, merger, sale of stock,
amalgamation, reorganization, liquidation or otherwise, of any portion of the
Business or the Acquired Assets, in a transaction or a series of transactions
with one or more Persons, other than Buyer and/or its Affiliates.

 



 

 

 

“Appeal” means any request for stay, motion or petition for reconsideration or
rehearing, application or request for review, or notice of appeal or other
administrative or judicial petition for review or reconsideration.

 

“Applicable Royalty Period” means the quarterly, semi-annual or other royalty
period to which such Royalty relates, as set forth in the applicable Assumed
Contract.

 

“Assigned IP Acquisition Contracts” has the meaning set forth in Section
‎3.8(b).

 

“Assignment Document” has the meaning set forth in Section ‎2.3(j).

 

“Assignment of Marks” has the meaning set forth in Section ‎7.2(b).

 

“Assumed Contracts” means (i) licenses between Seller and third-party licensees
and (ii) other Contracts entered into by Seller and relating primarily or
exclusively to the Transferred IP, in each case set forth in Section 1.1 of the
Disclosure Letter.

 

“Assumed Liabilities” has the meaning set forth in Section ‎2.2.

 

“Basket” has the meaning set forth in Section ‎8.5(a).

 

“Bill of Sale” has the meaning set forth in Section ‎7.2(i).

 

“Business” means the business of owning, exploiting, promoting, marketing,
advertising and licensing of the Transferred IP, but does not include other
business conducted by Seller, including, but not limited to the Excluded Assets
and Retained Liabilities.

 

“Business Day” means a day other than Saturday, Sunday or a public holiday on
which banks are closed under the laws of the State of Delaware.

 

“Buyer” has the meaning set forth in the preamble.

 

“Buyer Fundamental Representations” means the representations and warranties
contained in Section ‎4.1 (Authorization), Section ‎4.2 (Organization) and
Section 4.6 (Broker’s Fee).

 

“Buyer Guarantor” has the meaning set forth in the preamble.

 

“Buyer Indemnified Parties” has the meaning set forth in Section ‎8.1.

 

“Buyer Royalty Allocation” has the meaning set forth in Section ‎2.9.

 

“Claim Notice” has the meaning set forth in Section ‎8.3(a).

 

“Closing” has the meaning set forth in Section ‎7.1.

 

“Closing Date” has the meaning set forth in Section ‎7.1.

 

“Consent Required Contract” has the meaning set forth in Section ‎2.5.

 



 3 

 

 

“Consents” means any and all consents, approvals, orders or authorizations of,
or any declaration, filing or registration with, or any application or report
to, or any waiver by, or any other action (whether similar or dissimilar to any
of the foregoing) of, by or with, any Person, which are necessary to permit (i)
Buyer and Seller to consummate the transactions contemplated hereby and perform
their respective obligations hereunder or (ii) Seller to transfer to Buyer good
and marketable title in and to the Acquired Assets.

 

“Contract” means any written or oral contract, agreement, instrument, order,
commitment or binding arrangement, express or implied of any nature whatsoever.

 

“Data Room” means that certain electronic data room administered by Merrill
Corporation with respect to Seller in connection with the Transactions. A copy
of the Data Room is being delivered to Buyer on the date of this Agreement. 
References to materials being “made available” or “provided” by Seller means
documents and materials (i) posted and accessible to Buyer in the Data Room and
(ii) included in the copy of the Data Room delivered to Buyer on the date of
this Agreement.

 

“Debt Financing” means the financing to be extended to the Buyer on or around
the Closing Date on substantially the same terms and conditions as are set forth
in the Financing Amendment.

 

“Defense Counsel” has the meaning set forth in Section ‎8.3(a).

 

“Defense Notice” has the meaning set forth in Section ‎8.3(a).

 

“Disclosure Letter” means a letter sent by Seller to Buyer on even date herewith
disclosing certain information referred to herein.

 

“Domain Name Transfer” has the meaning set forth in Section ‎7.2(c).

 

“Domains” means the Internet domain names and URLs listed on Section 1.2 of the
Disclosure Letter, but does not include any content hosted on such domains.

 

“Electronic Delivery” has the meaning set forth in Section ‎10.5.

 

“Excluded Assets” has the meaning set forth in Section ‎2.3.

 

“Final Order” means an Order (i) which has not been vacated, reversed, stayed,
enjoined, set aside, annulled or suspended; (ii) in relation to which no Appeal
is pending or has been granted; and (iii) as to which the prescribed time for
filing an Appeal, and for the entry of orders staying, reconsidering, or
reviewing on the applicable Governmental Body’s own motion has expired.

 

“Financial Information” means the financial performance of the “Joseph Abboud”
brand made available to Buyer via the Data Room under the following Data Room
index numbers: (a) 7.1.8.2.1.2; (b) 7.1.8.2.2.2; (c) 7.1.8.2.3.2; (d)
7.1.8.2.4.2; (e) 7.1.8.3.1; (f) 3.3.1; (g) 3.3.2; (h) 3.3.3; (i) 3.3.4; and (j)
3.1.5.

 

“Financing Amendment” means that certain First Amendment to Term Loan Credit
Agreement, dated as of the date hereof, by and among the Financing Sources,
Buyer and certain of Buyer’s Affiliates, as may be amended, restated,
supplemented or otherwise modified from time to time in accordance with the
terms thereof.

 



 4 

 

 

“Financing Sources” means the financial institutions from time to time party to
the Financing Amendment as lenders, Obsidian Agency Services, Inc, as collateral
agent for such lenders, Cortland Capital Market Services LLC, as administrative
agent for such lenders, in each case, together with their respective Affiliates,
officers, directors, employees, agents, advisors and representatives and their
respective successors and assigns.

 

“GAAP” means U.S. generally accepted accounting principles consistently applied.

 

“Governmental Body” means any: (a) nation, state, county, city, town, village or
other equivalent jurisdiction; (b) federal, state, local, municipal, foreign,
multi-national or other government; (c) governmental authority of any nature
(including any governmental agency, branch, department, commission, board,
instrumentality, official or entity and any court or other tribunal); or
(d) organization or association that sponsors, authorizes or conducts
arbitration proceedings, or any arbitrator or panel of arbitrators, the
decisions of which are enforceable in any court of law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the regulations promulgated thereunder.

 

“Inbound Licenses” has the meaning set forth in Section ‎3.8(b).

 

“Indemnified Party” has the meaning set forth in Section ‎8.3(a).

 

“Indemnifying Party” has the meaning set forth in Section ‎8.3(a).

 

“Intellectual Property Rights” means any and all intellectual and industrial
property and proprietary rights arising or enforceable under the laws of the
United States, any other jurisdiction, or any bilateral or multilateral treaty
regime, which comprise (i) the Trademarks; (ii) all internet domain names and
all registrations thereof, URLs (which directly include the Trademarks), and
Social Media Assets; (iii) all copies and tangible embodiments of the foregoing
(in whatever form and medium); (iv) any license or similar right to or from a
third party in any of the foregoing to the extent transferable; and (v) the
right to sue for past, present and future infringement, dilution,
misappropriation or other violation of any of the foregoing.

 

“Interim Period” has the meaning set forth in Section ‎5.1.

 

“ITU Applications” has the meaning set forth in Section ‎2.3(j).

 

“Knowledge” means, with respect to Seller, the actual knowledge of the Chief
Executive Officer or Chief Financial Officer, or the actual and non-privileged
knowledge of the General Counsel of Seller, in each case after reasonable due
inquiry of persons with responsibility relating to the applicable matter.

 

“Law” means the common law of any state, or any provision of any foreign,
federal, state or local law, statute, rule, regulation, order, permit, judgment,
injunction, decree or other decision of any court or other tribunal or
Governmental Body legally binding on the relevant party or its properties.

 



 5 

 

 

“Liabilities” means any indebtedness, liabilities or obligations of any nature
whatsoever (whether accrued, absolute, contingent, direct, indirect, perfected,
inchoate, unliquidated or otherwise, whether due or to become due).

 

“Licenses” has the meaning set forth in Section ‎3.8(b).

 

“Liens” means any claims, liens, charges, restrictions, mortgages, deeds of
trust, easements, leases, hypothecations, pledges, judgments, encumbrances,
security interests, imperfections or defects of title of any kind or nature
whatsoever.

 

“Liquidated Damages” has the meaning set forth in Section ‎9.3.

 

“Loss” means any and all liabilities, demands, claims, actions, causes of
action, assessments, losses, costs, damages, deficiencies, Taxes, fines, awards,
judgments or expenses (whether or not arising out of third party claims),
including, without limitation, interest, penalties, reasonable attorneys’ and
other professionals’ fees and expenses (including in connection with the
enforcement of Buyer’s right to be indemnified for any such amount regardless of
whether or not the loss, cost, liability, damage, fine, penalty, judgment fee,
award or expense related a third-party claim), and all amounts paid in
investigation, defense or settlement of any of the foregoing, but excluding (i)
except to the extent reasonably foreseeable, consequential damages and (ii) any
punitive, incidental, special or indirect damages, including loss of future
revenue or income, loss of business reputation or opportunity, or diminution of
value or any damages based on any type of multiple (other than in the case of
each of clauses (i) and (ii) amounts paid to third parties in respect of any
Third-Party Claim for which indemnification hereunder is otherwise required).

 

“Mark” has the meaning set forth in Section ‎2.3(j).

 

“Marketing Collateral” means advertising and marketing materials and collateral
(including all physical, digital or electronic imagery), copy, promotional
material, commercials, images, artwork, archival materials and product catalogs,
in each case, that are solely used in or solely related to the Business.

 

“Material Adverse Effect” means any change, effect, event, occurrence,
circumstance or other matter that, either alone or in combination with any other
change, effect, event, occurrence, circumstance or other matter, had, or would
reasonably be expected to have or give rise to, a material adverse effect on (i)
the business, condition, capitalization, assets, liabilities, operations or
financial performance of the Business, Seller or the Acquired Assets, (ii) the
ability of Buyer and/or any permitted licensees to use and exploit the Acquired
Assets after the Closing, or (iii) the ability of Seller to consummate the
transactions contemplated by this Agreement or any of the Transaction Documents,
provided that neither of the following shall be deemed, either alone or in
combination, to constitute a Material Adverse Effect on Seller: (i) a change in
the market price or trading volume of the Seller’s common stock, (ii) conditions
affecting the economy as a whole, or (iii) conditions affecting the retail or
rental clothing industry as a whole, unless in the cases of (ii) or (iii), such
conditions had or would reasonably be expected to have a disproportionate effect
on the Business or the Acquired Assets relative to similarly situated Persons.

 



 6 

 

 

“Non-Disclosure Agreement” means that certain Non-Disclosure Agreement between
the Parties, dated November 12, 2019.

 

“Nonassigned Contract” has the meaning set forth in Section ‎2.5.

 

“Order” means any judgment, order, injunction, writ, ruling, decree,
stipulation, determination, decision, verdict or award of any Governmental Body.

 

“Outbound Licenses” has the meaning set forth in Section ‎3.8(b).

 

“Permitted Lien” means (i) Liens for Taxes not yet due and delinquent or that
are being contested in good faith, by appropriate proceedings, (ii) statutory or
common law liens in favor of carriers, warehousemen, mechanics and materialmen
arising or incurred in the ordinary course of business to secure claims for
labor, materials or supplies that are not (A) past due or in default or are
being contested in good faith by appropriate proceedings and for which adequate
reserves have been established on the Seller’s financial statements in
accordance with GAAP, provided that in all cases such liens are discharged of
record prior to the Closing, and (B) individually or in the aggregate, impairing
or interfering with, in a manner material to, the continued use, value or
operation of the Acquired Assets to which they relate in the conduct of the
Business as it is currently conducted, (iii) licenses of Intellectual Property
Rights to Persons pursuant to (or otherwise included in) any Assumed Contracts,
(iv) Liens created by or through Buyer or any of its Affiliates and (v) the
Assumed Liabilities.

 

“Person” means any individual, sole proprietorship, partnership, limited
liability company, joint venture, trust, unincorporated association,
corporation, entity or government (whether Federal, state, county, city or
otherwise, including, without limitation, any instrumentality, division, agency
or department thereof).

 

“Personal Information” means any information relating to a living identified or
identifiable natural person, such as name, postal address, email address,
telephone number, date of birth, social security number or other unique
government-issued identifier, financial information including unique financial
account identifiers, personal identification number, any other identification
number, location data, online identifiers including IP addresses, health or
medical information, racial identity, ethnic origin, political opinions,
religious or philosophical beliefs, trade union membership, criminal charges
(convicted or otherwise), information concerning health or sexual orientation,
photographs and other images and any other unique identifier or one or more
factors specific to the individual’s physical, physiological, mental, economic
or social identity, whether such data is in individual or aggregate form and
regardless of the media in which it is contained.

 

“Proceeding” means any action, claim, arbitration, audit, charge, complaint,
petition, mediation, equitable action, hearing, investigation, litigation, or
any other judicial or administrative proceeding of any kind or nature
whatsoever, or suit (whether civil, criminal, administrative, judicial, whether
formal or informal, whether public or private) commenced, brought, conducted or
heard by or before, or otherwise involving, any arbiter or Governmental Body.

 



 7 

 

 

“PTO” has the meaning set forth in Section ‎2.3(j).

 

“Purchase Price” has the meaning set forth in Section ‎2.6.

 

“Registered IP” means all Intellectual Property issued or registered or applied
for, respectively, with the United States Patent and Trademark Office, the
United States Copyright Office, or the trademark office, copyright office or
other applicable filing office of any other jurisdiction to which the
registration or application pertains, or any ICANN-authorized domain name
registrar.

 

“Registered Marks” means Registered IP constituting Trademarks.

 

“Retained Liabilities” has the meaning set forth in Section ‎2.4.

 

“Royalties” means any guaranteed royalties, earned royalties, overage royalties,
marketing fund payments (including any “image fund”, “corporate advertising
contribution” and “agency contribution” payments, as such terms are used in the
Assumed Contracts), percentage royalties, other royalties, licensing receivables
or other similar amounts under the Assumed Contracts generated by the Acquired
Assets for any period.

 

“SEC” means the United States Securities and Exchange Commission.

 

“Seller” has the meaning set forth in the preamble.

 

“Seller Fundamental Representations” means the representations and warranties
contained in Section ‎3.1 (Authorization), Section ‎3.2 (Organization), Section
‎3.5 (Title and Condition of Assets), Section ‎3.8 (Intellectual Property) and
Section ‎3.11 (Broker’s Fees”).

 

“Seller Guarantor” has the meaning set forth in the preamble.

 

“Seller Indemnified Parties” has the meaning set forth in Section ‎8.2.

 

“Social Media Assets” means Seller’s worldwide ownership, control, right, title,
and interest in and to the social media pages set forth on Section 1.3 of the
Disclosure Letter of the Disclosure Letter, all copyrights in such social media
pages and all content owned by Seller on such social media pages, including all
graphics used on the social media pages, online forms and scripts used in
connection with the social media pages and all advertisements for the social
media pages, and the goodwill associated with the social media pages and
symbolized thereby, but does not include any software, images or materials owned
by third parties or subject to rights of third parties and used on or in
connection with social media pages, except to the extent such third party
software, images or material may be transferred without consent or payment to
the third party and does not include any Personal Information.

 

“Social Media Handle Transfer” has the meaning set forth in Section ‎7.2(d).

 

“Specified Contracts” means as the meaning set forth in Section ‎5.9.

 



 8 

 

 

“Tax” means any federal, state, local or foreign income, gross receipts,
franchise, estimated, alternative minimum, add-on minimum, sales, use, transfer,
registration, value added, excise, natural resources, severance, stamp,
occupation, premium, windfall profit, environmental, customs, duties, real
property, personal property, capital stock, social security, unemployment,
disability, payroll, license, employee or other withholding, or other tax, of
any kind whatsoever, including any interest, penalties or additions to tax or
additional amounts in respect of the foregoing.

 

“Tax Authority” shall mean any taxing or other authority (whether within or
outside the U.S.) competent to impose Tax.

 

“Tax Return” shall mean any and all returns, declarations, reports, documents,
claims for refund, or information returns, statements or filings which are
supplied or required to be supplied to any Tax Authority or any other Person,
including any schedule or attachment thereto, and including any amendments
thereof.

 

“Termination Date” has the meaning set forth in Section ‎9.1(c).

 

“Third Party Claim” has the meaning set forth in Section ‎8.3(a).

 

“Trademarks” means the registered and unregistered trademarks, service marks,
and applications for trademark and service mark registration set forth on
Section 1.4 of the Disclosure Letter, and other designations of origin, together
with all translations, adaptations, derivations and combinations of the
foregoing and all foreign equivalents thereof, together with all goodwill
connected with the use thereof and symbolized thereby and all rights,
applications, registrations, renewals and extensions in connection therewith
arising or enforceable under the laws of the United States, any other
jurisdiction, or any bilateral or multilateral treaty regime.

 

“Transaction Documents” means each of the 2020 License Agreement, the Assignment
of Marks, the Domain Name Transfer, the Social Media Handle Transfer, the Bill
of Sale and each of the other agreements, documents, certificates and
instruments, including the Disclosure Letter, being delivered pursuant to, or in
connection with, this Agreement.

 

“Transfer Tax” means any transfer, documentary, sales, use, stamp, value-added,
recording, registration or other similar Taxes and fees imposed under the Laws
of the United States or any state, country or municipality or other subdivision
thereof, but does not include any fees which may be charged for registration or
transfer of ownership or similar fees relating to intellectual property rights.

 

“Transferred IP” means (i) the Trademarks, all rights thereunder, remedies
against infringements or other violations thereof, and rights to protection of
interests therein under the Laws of all jurisdictions, and (ii) all other
Intellectual Property Rights owned by Seller, or in which Seller has any
interest or right, and used or held for use by Seller solely in the conduct of
the Business.

 



 9 

 

 

Article 2
TRANSACTION

 

2.1          Purchase and Sale of Assets. Upon the terms and subject to the
conditions contained herein, at the Closing, Seller will sell, convey, transfer,
assign and deliver to Buyer (or Buyer’s designee), and Buyer (or Buyer’s
designee) will acquire, accept, and purchase from Seller, all of Seller’s
worldwide right, title and interest in and to the following assets, properties
and rights of Seller, free and clear of any Liens (collectively, the “Acquired
Assets”):

 

(a)           Seller’s Intellectual Property Rights in the “Joseph Abboud”
Brand. All of Seller’s worldwide right, title and interest in and to the
following:

 

(i)              the Trademarks listed on Section 1.4 of the Disclosure Letter;

 

(ii)             the Domains listed on Section 1.2 of the Disclosure Letter;

 

(iii)            the Social Media Assets listed on Section 1.3 of the Disclosure
Letter;

 

(b)           the Transferred IP;

 

(c)           the Assumed Contracts; and

 

(d)           the Marketing Collateral listed on Section ‎2.1(d) of the
Disclosure Letter.

 

For the avoidance of doubt, the sale of the Domains does not include the control
of the websites accessible from such domains or any content thereon. Seller
acknowledges and agrees that, after the Closing, Buyer may create websites and
platforms accessible through the Domains in Buyer’s sole discretion. For the
avoidance of doubt, the above Acquired Assets include the right to enforce and
to represent to third parties that Buyer is the successor of the Transferred IP.

 

2.2          Assumption of Liabilities. Subject to the terms and conditions of
this Agreement, Buyer agrees to assume, pay and perform as and when due (or on
such other terms (including amount and due date) as Buyer may be able to
negotiate with the Persons to which such Liabilities are owed) only the
following Liabilities of Seller on or after the Closing Date (collectively, the
“Assumed Liabilities”):

 

(a)            all Liabilities arising or incurred under the Assumed Contracts
on or after the Closing Date, but only to the extent that such Liabilities under
the Assumed Contracts: (i) do not arise from or relate to, or are in connection
with, any event, circumstance or condition occurring or existing prior to the
Closing that, with notice or lapse of time, would constitute or result in a
breach, violation or default of such Assumed Contract by Seller prior to the
Closing Date; and (ii) are not required to be performed prior to the Closing
Date; and

 

(b)           all Liabilities arising or incurred on or after the Closing Date
in connection with Buyer’s use, ownership or possession of the Acquired Assets
after the Closing Date, other than to the extent such Liabilities (i) accrued
prior to Closing or (ii) arise from or are directly or indirectly caused by any
actions or inactions of any Seller and/or any of its Subsidiaries or any of
their Affiliates prior to the Closing, including any infringement,
misappropriation or violation of any third party Intellectual Property Right.

 



 10 

 

 

2.3          Excluded Assets. Notwithstanding anything to the contrary herein,
Seller is not selling, and Buyer is not acquiring any assets or rights not
specifically sold to Buyer in Section ‎2.1 above and all such assets and rights
are reserved by Seller (the “Excluded Assets”) including, without limitation:

 

(a)           any agreements between Seller or its Affiliates and Mr. Joseph
Abboud listed on Section ‎2.3(a) of the Disclosure Letter, and any publicity
rights owned by Mr. Joseph Abboud or his designee arising under, or recognized
by, the Laws of any state;

 

(b)           the “Joseph Abboud” retail store operated by an Affiliate of
Seller located at 424 Madison Avenue, New York, New York 10017;

 

(c)           the factory operated by an Affiliate of Seller to produce “Joseph
Abboud” branded merchandise located in New Bedford, Massachusetts;

 

(d)           all books and records related to the production and sale of
“Joseph Abboud” branded merchandise, including invoices, credit records,
payroll, personnel, Tax and accounting books, files and all customer lists and
records in any form, supplier lists and records, price lists, purchasing
materials and records, manufacturing, maintenance and quality control records
and procedures, warranty and service records, accounts payable records and
files, litigation files, manuals, standard operating procedures, correspondence,
and confidential or proprietary information;

 

(e)           all inventory of “Joseph Abboud” apparel and accessories including
all finished goods, customer returns, goods in transit and raw materials;

 

(f)            any email addresses or information on emails for websites other
than josephabboud.com;

 

(g)           the contents of any website;

 

(h)           any employees of Seller or its Affiliates.

 

(i)            Any assets of Seller that are not used solely for the Business.

 

(j)            Seller shall retain ownership of the Pending US ITU Trademark
Applications (collectively, the “ITU Applications”, and individually, the “ITU
Application”) listed on Section ‎2.3(j) of the Disclosure Letter and shall
maintain them at Buyer’s cost. Upon commencement of actual use in commerce of
any mark comprising the ITU Application (collectively, the “Marks” or
individually the “Mark”) along with the goods or services identified in the ITU
Application, if any, Seller shall prepare and file a document entitled
“Statement of Use” or “Amendment to Allege Use,” as appropriate, and file it
with the U.S. Patent and Trademark Office (“PTO”).  Upon the PTO’s acceptance
and approval of the Statement of Use or Amendment to Allege Use, Seller shall
deliver to Buyer an executed form of Assignment of Mark (or Marks) that is
attached hereto as Exhibit B for the sale, assignment and transfer to Buyer of
the entire right, title and interest in and to the applicable Mark or Marks (the
“Assignment Document”).  Buyer shall be responsible for recording the Assignment
Document with the PTO.  Notwithstanding any of the foregoing, and until such
time the Marks are assigned to Buyer, Seller hereby grants to Buyer a worldwide,
royalty-free, transferrable, sub-licensable license to use the Marks for the
goods or services covered in the ITU Applications, subject to the exclusivity
grant in the 2020 License Agreement.  Following the delivery of the Assignment
Document to Buyer, Seller shall have no further right, title or interest in, or
obligations of any kind with respect to, the assigned Marks or Marks that is/are
the subject of the Assignment Document.

 



 11 

 

 

2.4          Retained Liabilities. Buyer is assuming only the Assumed
Liabilities and Buyer is not, by virtue of its acquisition of the Acquired
Assets, the Closing of the transactions contemplated hereby, or otherwise,
assuming or becoming responsible for any Liabilities of Seller, whether arising
prior to, at, or following the Closing (the “Retained Liabilities”) including,
without limitation:

 

(a)           any Liabilities of Seller to any Person arising from a breach or
violation of any Contract occurring or arising from the ownership or use of the
Acquired Assets on or prior to the Closing;

 

(b)           any Liability (i) for any Taxes arising from or related to the
ownership or use of the Acquired Assets on or prior to the Closing, (ii) of
Seller (or for which Seller or any of its Affiliates may otherwise be liable) or
(iii) in respect of any Excluded Assets, excluding, in each case, Transfer
Taxes, which shall be governed by Section ‎2.8;

 

(c)           any Liabilities or obligation (contingent or otherwise) of Seller
arising out of any Proceeding pending or not on or prior to the Closing,
including, without limitation any judicial or administrative proceedings;

 

(d)           any Liabilities or obligations arising out of services provided or
products sold by Seller or its Affiliates on or prior to the Closing; and

 

(e)           any other Liabilities of Seller (whether known or unknown, direct
or indirect, absolute or contingent, matured or unmatured, or otherwise),
whether the same currently exist or come to exist in the future.

 

The intent and objective of Seller and Buyer is that Buyer shall not, and does
not hereby, assume, and no transferee or successor liability of any kind and
nature shall attach to Buyer pertaining to, any of the Excluded Assets or the
Retained Liabilities, all of which shall remain the sole responsibility of
Seller. Seller shall pay, perform or otherwise discharge as the same shall
become due and payable in accordance with their respective terms, all of the
Retained Liabilities.

 



 12 

 

 

2.5          Satisfaction of Third-Party Consents Under Assumed Contracts.
Notwithstanding any other provision hereof, this Agreement shall neither
constitute nor require an assignment to Buyer of any Assumed Contract if an
attempted assignment of the same without the consent of any party to such
Assumed Contract would constitute a breach thereof or a violation of any Law or
Order, unless and until such consent shall have been obtained. In the case of
any such Assumed Contract or other right that cannot be effectively transferred
to Buyer without such consent (a “Consent Required Contract”), Seller shall use,
whether before or after the Closing, its commercially reasonable efforts to
obtain all necessary consents to the assignment and transfer thereof, it being
understood that, to the extent the foregoing shall require any action by Seller
that would, or would continue to, have an adverse effect on the Business or the
business of Buyer or any of its Affiliates after the Closing, such action shall
require the prior written consent of Buyer. The Parties agree that in the event
the Parties shall have failed prior to the Closing to obtain consents to the
transfer of any Consent Required Contract, then the Parties shall use
commercially reasonable efforts to obtain any required consent to the assignment
to, and assumption by, Buyer of each Consent Required Contract that is not
transferred at the Closing (a “Nonassigned Contract”) as promptly as practicable
after the Closing.  With respect to any Nonassigned Contract, the Nonassigned
Contract shall be held by Seller in trust for Buyer and shall be performed by
Seller in the name of Buyer, and all benefits and obligations derived thereunder
after the date hereof shall be for the account of Buyer; provided, however, that
where entitlement of Buyer to such assets purchased hereunder is not recognized
by any third party, Seller shall, at the request of Buyer, enforce in a
commercially reasonable manner, at the cost of and for the account of Buyer, any
and all rights of Buyer against such third party. Upon satisfying any requisite
consent requirement applicable to a Nonassigned Contract after the Closing, such
Nonassigned Contract shall promptly be transferred and assigned to Buyer in
accordance with the terms of this Agreement.

 

2.6          Purchase Price. On the Closing Date, subject to the terms and
conditions set forth in this Agreement and in consideration of the sale,
assignment, transfer and delivery of the Acquired Assets, Buyer shall pay to
Seller (by wire transfer of immediately available funds to the account or
accounts designated by Seller) an amount equal to One Hundred Fifteen Million
Dollars ($115,000,000) in cash (the “Purchase Price”). The Purchase Price shall
be payable by wire transfer to the account(s) designated by Seller in writing
not less than three (3) days prior to the Closing Date.

 

2.7          Royalties Waiver. In consideration of the Purchase Price, effective
as of the Closing, Seller hereby releases the Buyer Indemnified Parties from any
and all Liabilities, actions, rights of action, contracts, indebtedness,
obligations, claims, causes of action, suits, damages, demands, costs, expenses
and attorneys’ fees whatsoever, of every kind and nature, known or unknown,
disclosed or undisclosed, accrued or unaccrued, existing at any time, in all
circumstances, that Seller or its Affiliates and all such Persons’ respective
successors and assigns have or may have against any of the Buyer Indemnified
Parties arising out of, related to or resulting from any Royalties accruing on
or after the beginning of each Applicable Royalty Period under the Assumed
Contracts in which the Closing Date occurs.

 

2.8          Transfer Taxes and Closing Costs. Any Transfer Taxes imposed by
reason of the transfer of the Acquired Assets provided hereunder and any
deficiency, interest or penalty asserted with respect thereto shall be borne by
Buyer, regardless of the party responsible for effectively paying or withholding
such Transfer Taxes. The Parties shall cooperate in the preparation and filing
of any applicable tax returns and related filings. Buyer shall be responsible
for, any and all recording costs, filings fees and related expenses associated
with the assignment and transfer of the Acquired Assets to Buyer and the
registration and/or recordation of such assignment and transfer with any
applicable Governmental Body.

 



 13 

 

 

2.9          Proration of Royalties. For each Assumed Contract which was in
effect as of the Closing Date, any Royalties (including any guaranteed minimum
royalties) due to the licensor under such Assumed Contract for the Applicable
Royalty Period in which the Closing Date occurs shall be allocated as follows:
(a) to Seller, based on the number of days in the Applicable Royalty Period
prior to the Closing Date divided by the total number of days in the Applicable
Royalty Period, and (b) to Buyer, based on the number of days in the Applicable
Royalty Period on and after the Closing Date divided by the total number of days
in the Applicable Royalty Period (the “Buyer Royalty Allocation”). If any
Royalty under an Assumed Contract for the Applicable Royalty Period in which the
Closing Date occurs has been or is paid to Seller on or prior to the Closing
Date, Seller shall pay to Buyer the Buyer Royalty Allocation of such Royalty
within fifteen (15) days after the Closing Date, payable by wire transfer of
immediately available funds to the account(s) designated by Buyer in writing at
Closing. If any portion of a Royalty due to the other Party under this
Section 2.9 is paid to Buyer or Seller after the Closing Date, the recipient
shall pay such amount to the Party entitled to such amount under this Section
2.9 in accordance with Section 5.5. The Parties agree that for the purposes of
allocating Royalties pursuant to this Section 2.9, the amount of any Royalty
paid to Seller prior to the date such Royalty amount is accrued shall be deemed
to have been paid on the date such Royalty amount accrued under the terms of the
applicable Assumed Contract; provided, that the amount of any Royalty paid to
Seller prior to Closing in respect of any period following the Closing (other
than the Applicable Royalty Period in which the Closing Date occurs) shall be
paid by Seller to Buyer within fifteen (15) days after the Closing Date.

  

Article 3
REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants that the statements contained in this ‎Article 3
are true, correct and complete as of the Effective Date and as of the Closing
Date.

 

3.1          Authorization. Seller has full corporate power, right and authority
to enter into and perform its obligations under this Agreement and each of the
Transaction Documents to which it is a party that have been or, upon the
Closing, will be duly executed and delivered by Seller, as the case may be, and
constitute or will constitute upon execution the valid and binding obligations
of Seller, enforceable against Seller in accordance with their respective terms,
except as the enforceability thereof may be limited by laws of general
application relating to bankruptcy, insolvency and debtors’ relief, and by
general principles of equity. All corporate actions on the part of Seller, and
its respective shareholders and directors necessary for the authorization,
execution, delivery and performance by Seller of this Agreement and each of the
Transaction Documents to which it is a party have been taken and no other
corporate action on the part of Seller is necessary to authorize this Agreement
and the Transaction Documents and to consummate the transactions contemplated
hereby and thereby.

 

3.2          Organization. JA Apparel is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware and has
all requisite corporate power and authority to own, license, develop and operate
the Acquired Assets and to carry on the Business as now being conducted. Seller
is duly qualified or licensed to do business as a foreign corporation and is in
good standing under the Laws of each jurisdiction where the nature of the
property owned or licensed by it or the nature of the Business makes such
qualification or license necessary, except where the failure to be so qualified
or licensed, individually or in the aggregate, would not result in a Material
Adverse Effect.

 



 14 

 

 

3.3          No Violation. The execution, delivery and performance of this
Agreement by Seller and the execution, delivery and performance by Seller of
each Transaction Document to which it is (or will become at Closing) a party,
and the consummation of the transactions contemplated hereby and thereby, do not
and will not:

 

(a)           violate, conflict with or result in a breach of any Law or Order;

 

(b)           conflict with, result in any breach of or constitute a default
under any provision of the certificate of incorporation, by-laws or any other
formation or organizational documents of Seller;

 

(c)           without giving effect to Section ‎2.5, conflict with or result in
the breach of the terms, conditions or provisions of or constitute a default (or
an event which with notice or lapse of time or both would become a default)
under, or give rise to any right of termination, acceleration or cancellation of
any right or obligation or to a loss of any benefit under any provision of any
Assumed Contract;

 

(d)           result in the creation or imposition of any Lien upon any of the
Acquired Assets;

 

(e)           require any authorization, consent or approval of or designation,
declaration or filing with any Governmental Body or any other action by or
notice to any court or Governmental Body pursuant to any Laws, except under the
HSR Act as indicated in Section ‎5.4 hereof; or

 

(f)            require any Consents or notifications to any Persons except as
set forth on Section ‎3.3(f) of the Disclosure Letter.

 

3.4          Contracts.

 

(a)           Section ‎3.4(a) of the Disclosure Letter contains a true, correct
and complete list of all Contracts that are necessary for the transfer,
assignment and use of the Transferred IP. Subject to receipt of the Consents set
forth on Section ‎3.3(f) of the Disclosure Letter, (i) each of the Assumed
Contracts and the Specified Contracts is in full force and effect and
constitutes a valid and binding obligation of Seller, and, to the Knowledge of
Seller, each other party thereto, and (ii) Seller is not in breach or default in
any material respect under any of the Assumed Contracts or the Specified
Contracts and, to the Knowledge of Seller, the other parties to such Contracts
are not in breach or default in any material respect thereunder (and in each
such case no event exists that with the passage of time or the giving of notice
would constitute such material breach or default in any material respect, result
in a loss of material rights, result in the payment of any damages or penalties
or result in the creation of any Liens thereunder or pursuant thereto). None of
the Assumed Contracts or the Specified Contracts has been cancelled or otherwise
terminated by Seller or, to the Knowledge of Seller, any other party thereto,
and Seller has not delivered any written notice to any counterparty to such
Assumed Contract or Specified Contract regarding any such cancellation or
termination by Seller.

 

(b)           Section ‎3.4(a) of the Disclosure Letter contains a true, correct
and complete list of all material disputes between Seller and any Person with
respect to any of the Acquired Assets or the Specified Contracts.

 



 15 

 

 

3.5          Title and Condition of Assets. Except as set forth on Section ‎3.5
of the Disclosure Letter, Seller has good and marketable title to all of the
Acquired Assets. At the Closing, Seller will have good and marketable title to
all of the Acquired Assets and after Closing Buyer will be vested with good and
marketable title and interest in and to the Acquired Assets, free and clear of
all Liens. No subsidiary or Affiliate of Seller holds any Acquired Asset, except
Marketing Collateral, and Seller will cause title to such Marketing Collateral
to be conveyed to Buyer at the Closing to the extent owned by Seller and
transferable without consent of or payment to any third party.

 

3.6          Litigation. Except as set forth on Section ‎3.6 the Disclosure
Letter, there is no Proceeding, Order or action of any nature or kind whatsoever
pending or threatened against Seller relating to the validity, enforceability,
ownership or use of the Acquired Assets, before any court or Governmental Body;
nor, is there any reasonable basis for any such Proceeding or other such matter.
Seller (i) is not subject to any Order of any court or Governmental Body related
to the Acquired Assets; and (ii) has not commenced preparations to initiate, and
is not engaged in, any Proceeding related to or affecting the Acquired Assets.

 

3.7          Compliance with Applicable Laws. Seller is not, and has not been
since January 1, 2017, in violation of any Law in connection with the conduct,
ownership or use of the Acquired Assets or the Business or any services provided
by Seller in connection with the Transferred IP, in each case except as would
not, individually or in the aggregate be, or would reasonably be expected to be,
material to the Acquired Assets or the Business, nor has Seller received written
notice of any such violations. Since January 1, 2017, no notice, citation,
summons, or Order has been issued, no complaint has been filed, no penalty has
been assessed, and no investigation or review is pending or threatened by any
Governmental Body or other Person with respect to (i) any alleged violation by
Seller of any Law, rule, regulation, judgment, Order, permit, or approval
relating to the Acquired Assets, the Business or any services provided by Seller
in connection with the Transferred IP, or (ii) any alleged failure by Seller to
have any license, permit, authorization, or other approval relating to the
Acquired Assets, the Business or any services provided by Seller in connection
with the Transferred IP.

 

3.8          Intellectual Property.

 

(a)           Except as specifically identified and disclosed in Section ‎3.8(a)
of the Disclosure Letter, Seller is the sole and exclusive owner of all right,
title and interest in, to and under the Transferred IP or has an exclusive,
irrevocable license to use the Transferred IP in the manner used in the Business
at any time since January 1, 2017. Except as specifically identified and
disclosed in Section 3.8(a) of the Disclosure Letter, all of Seller’s rights in
and to the Transferred IP are free and clear of any Liens other than Permitted
Liens. Except as set forth in Section 3.8(a) of the Disclosure Letter, to
Seller’s Knowledge the ownership, use and operation of the Transferred IP in
connection with the Business does not infringe upon, misappropriate, dilute or
otherwise violate the Intellectual Property Rights of any Person. Except as set
forth in Section 3.8(a) of the Disclosure Letter, since January 1, 2017, neither
Seller nor any of its Affiliates has received any written notice from any Person
alleging any such infringement, misappropriation, dilution or other violation.
Except as set forth in Section 3.8(a) of the Disclosure Letter, (i) there are no
Proceedings against Seller or any of Seller’s Affiliates that are currently
pending or, to the Knowledge of Seller, threatened, alleging that a Seller or
any subsidiary of Seller has infringed, misappropriated, diluted or otherwise
violated any Intellectual Property Rights of any other Person in connection with
the ownership, operation or use of any Transferred IP and (ii) to the Knowledge
of Seller, no Person is engaging in any activity or using any Intellectual
Property Rights that infringe, misappropriate, otherwise violate or, solely with
respect to the Trademarks, dilute, the Transferred IP. Except as set forth on
Section 3.8(a) of the Disclosure Letter, since January 1, 2017, neither Seller
nor any of its Affiliates has received any written notice from any Person
asserting any right, title or interest in or to the Transferred IP.

 



 16 

 

 

(b)           Section ‎3.8(b) of the Disclosure Letter lists (i) all Assumed
Contracts pursuant to which a Seller or any of its Affiliates uses or otherwise
exploits any Intellectual Property Rights owned by a third party, if any (the
“Inbound Licenses”), (ii) all Assumed Contracts under which a Seller or any of
its Affiliates licenses or otherwise grants to another Person any right to use
or otherwise exploit any Intellectual Property Rights (the “Outbound Licenses”,
and collectively with the Inbound Licenses, the “Licenses”), and (iii) all
Assumed Contracts pursuant to which a Seller or any of its Affiliates acquired
an ownership interest in any Transferred IP (other than Transferred IP
constituting a “work made for hire” as that term is defined in 17 U.S.C. § 101,
as amended) from a third party (the “Assigned IP Acquisition Contracts”). Seller
or its Affiliates are authorized, pursuant to one or more Inbound Licenses, to
use or exploit all Intellectual Property Rights used in the Business that are
not owned by Seller. True and correct copies of all of the Licenses and Assigned
IP Acquisition Contracts (including, for the avoidance of doubt, all amendments
or modifications thereto) have been made available to Buyer.

 

(c)           Except for the Licenses and except as set forth in Section 3.8(c)
of the Disclosure Letter, neither Seller nor its Affiliates are currently
licensing to any Person the right to use or otherwise exploit the brand names
“Joseph Abboud”, “Joe Joseph Abboud”, “Joseph Abboud Collection”, “Joseph Abboud
Black Label”, “Joseph Abboud Faded Indigo”, “Joseph Abboud Space”, “Joseph
Abboud Black Label”, “Joseph Abboud Custom”, “Joseph Abboud Custom Express”,
“Joseph Abboud Environments”, “Joseph Abboud Indigo Blue”, “Joseph Abboud Soft”,
“Joseph Abboud Freedom”, “Jaz By Joseph Abboud”, “Traced Fit By Joseph Abboud”,
“Joe Express Joseph Abboud”, “Joe”, “Joe Cotton”, “J.O.E. Survival”, “Joseph”,
“Just One Earth”, “Just One Earth Joe Joseph Abboud”, “Black Linen”, “Indigo
Blue”, Design (Diamond, 2 bars)”, “Design (Diamond, 3 bars)”, “J & Design
(Diamond)”, and “Joe & Design (Black Globe)”, or any name, logo or design
similar thereto or constituting an abbreviation or extension thereof (other than
pursuant to the Assumed Contracts), nor is Seller or any of its Affiliates
obligated to pay any royalties or licensing fees to any Person in respect of any
Transferred IP. Section 3.8(b) of the Disclosure Letter sets forth all of the
rights of third parties to directly or indirectly receive any Royalties paid to
a Seller pursuant to any Outbound License.

 

(d)           Section ‎3.8(d) of the Disclosure Letter contains a complete and
accurate list of all Transferred IP constituting Registered IP. Except as set
forth in Section 3.8(d) of the Disclosure Letter, (i) none of the Registered IP
is now involved in any pending opposition, invalidation or cancellation
Proceeding or any other Proceeding relating to the validity, use, ownership,
enforceability or registrability thereof, and, since January 1, 2017, no such
action has been threatened in writing to Seller or any of its Affiliates with
respect to any of such Registered IP; and (ii) since January 1, 2017, none of
the Registered IP has been challenged (or threatened) in any way in writing to
Seller or any of its Affiliates. To Seller’s Knowledge all necessary
registration, maintenance, renewal and other fees and charges currently due in
connection with the Registered IP have been paid and all necessary documents and
certificates in connection with such Registered IP have been filed with the
relevant governmental office, authority or registrar. Except as set forth in
Section 3.8(d) of the Disclosure Letter, to Seller’s Knowledge no unpaid
registration, maintenance or renewal fees in respect of any Registered IP are
required to be paid on or before the date arising ninety (90) days after the
Closing Date in order to register, maintain or renew any Registered IP.

 

(e)           Following the Closing, neither Seller nor its Affiliates or any
third parties will own or have any rights in any of the Transferred IP except
for any Non-Assigned Contracts subject to Section 2.5 or as set forth in Section
‎3.8(e) of the Disclosure Letter.

 

(f)           As of the date hereof, Seller has paid all fees due associated
with maintaining and advertising on and through the Social Media Assets.

 



 17 

 



 

3.9           Taxes. There are no Liens on any of the Acquired Assets that arose
in connection with, or are attributable to, Seller’s failure to pay any Tax.

 

3.10         Insurance. Section ‎3.10 of the Disclosure Letter contains a true,
correct and complete list of all insurances policies as of the Effective Date
(including the names and insurers and policy numbers) that are owned by Seller
or name Seller as an insured or loss payee and that relate primarily or
exclusively to the Acquired Assets and a description of all material pending
claims under each of such insurance policies pertaining to the Acquired Assets.
Seller has within the past three (3) years reported all known material claims or
incidents to the respective insurers that have issued current and prior
insurance policies insuring the Business to the extent that any such claims or
incidents would reasonably be expected to create a covered event under the terms
and conditions of such policies and Seller was required to report them pursuant
to the terms of the policies.

 

3.11         Broker’s Fees. Except for the fees of P.J. Solomon L.P., whose fees
with respect to the transactions contemplated by this Agreement will be borne by
Seller, no broker, finder or investment banker is entitled to any brokerage,
finder’s or other fee or commission in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
Seller.

 

3.12         Financial Information.

 

(a)               The Financial Information is (i) consistent with and has been
prepared from the books and records of the Seller and (ii) true and correct in
all material respects. The revenue reflected on the Financial Information (i)
represents all net sales of any products bearing any of the Trademarks which are
operating in nature received during the periods presented; (ii) does not include
any net sales which have not been generated in the ordinary course of business;
(iii) represents bona fide, arm’s-length sales transactions; and (iv) has been
recorded consistently across the periods presented.

 

(b)               The information made available to Buyer in the Data Room under
index number 7.1.7.1.1 is (i) true and correct in all material respects and (ii)
presents all royalty income recorded on Seller’s books and records generated by
third party licensees of Transferred IP for the Seller’s fiscal year ended
February 2, 2019 and the Seller’s fiscal year to date period ended November 30,
2019.  The royalty reconciliation reports and the licensee net sales reports
related to the Business received from third party licensees of Transferred IP,
in each case for the periods indicated above, have been made available to Buyer
via the Data Room under the following Data Room index numbers: (a) 7.1.7.2.1.1
through 7.1.7.2.1.19, inclusive; (b) 7.1.7.2.2.1 through 7.1.7.2.2.5, inclusive;
(c) 7.1.7.2.3.1 through 7.1.7.2.3.4, inclusive; (d) 7.1.7.2.4.1 through
7.1.7.2.4.11, inclusive; (e) 7.1.7.2.5.1 through 7.1.7.2.5.7, inclusive; (f)
7.1.7.2.6.1; (g) 7.1.7.2.7.1 through 7.1.7.2.7.7, inclusive; and, to Knowledge
of Seller, such reports are true and correct in all material respects.

 



 18 

 

 

Article 4
REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer hereby represents and warrants to Seller that the statements contained in
‎Article 4 are true, correct and complete in all material respects as of the
Closing Date.

 

4.1         Authorization. Buyer has full power, right and authority to enter
into and perform its obligations under this Agreement and each of the
Transaction Documents to which it is a party. The execution, delivery and
performance by Buyer of this Agreement and each of the Transaction Documents to
which it is a party have been duly and properly authorized by all requisite
action in accordance with applicable Law. This Agreement to which Buyer is a
party has been duly executed and delivered by Buyer and is the valid and binding
obligation of Buyer and is enforceable against Buyer in accordance with its
terms. Except as required under the HSR Act, no Consents of or notifications to
(i) any Governmental Body or (ii) any other Persons are necessary in connection
with the execution, delivery and performance by Buyer of this Agreement and the
Transaction Documents and the consummation by Buyer of the transactions
contemplated hereby or thereby.

 

4.2         Organization. Buyer is a limited liability company duly organized,
validly existing and in good standing under the laws of the State of Delaware
and has all requisite limited liability company power and authority to purchase
the Acquired Assets. Buyer is duly qualified or licensed to do business as a
foreign limited liability company and is in good standing under the Laws of each
jurisdiction where the nature of the property owned or licensed by it or the
nature of its business makes such qualification or license necessary, except
where the failure to be so qualified or licensed, individually or in the
aggregate, would not result in a Material Adverse Effect.

 

4.3         No Violation. Neither the execution and delivery of this Agreement
and the Transaction Documents nor the performance by Buyer of its obligations
hereunder or thereunder will:

 

(a)               violate, conflict with or result in a breach of any Law or
Order;

 

(b)               conflict with, result in any breach of or constitute a default
under any provision of the certificate of formation, operating agreement or any
other formation or organizational documents of Buyer; or

 

(c)               require any authorization, consent or approval of or
designation, declaration or filing with any Governmental Body or any other
action by or notice to any court or Governmental Body pursuant to any Laws,
except under the HSR Act as indicated in Section ‎5.4 hereof.

 



 19 

 

 

4.4          Litigation. There is no Proceeding, Order or action of any nature
or kind whatsoever pending or threatened against Buyer relating to its ability
and authority to enter into the transactions contemplated by the Transaction
Documents before any court or Governmental Body; nor, is there any reasonable
basis for any such Proceeding or other such matter. Buyer is not subject to any
Order of any court or Governmental Body related to the transactions contemplated
by the Transaction Documents.

 

4.5          Sufficiency of Funds. Buyer has sufficient cash on hand or other
sources of immediately available funds to enable it to make payment of the
Purchase Price, and consummate the transactions contemplated by this Agreement.

 

4.6          Broker’s Fees. No broker, finder or investment banker is entitled
to any brokerage, finder’s or other fee or commission in connection with the
transactions contemplated by this Agreement based upon arrangements made by or
on behalf of Buyer.

 

Article 5
COVENANTS

 

5.1          Conduct of Business Pending the Closing. During the period from the
Effective Date and continuing until the earlier of the termination of this
Agreement in accordance with its terms and the Closing (the “Interim Period”),
Seller shall (i) carry on the Business in the ordinary course of business
consistent with past practice and, to the extent consistent therewith, use
commercially reasonable efforts to preserve the Business intact and preserve the
goodwill of and relationships with Governmental Bodies, customers, suppliers,
employees and others having business dealings with the Business and (ii) timely
pay when due all registration, maintenance or renewal fees in respect of any
Registered IP that are required in order to register, maintain or renew any
Registered IP. Notwithstanding the first sentence of this Section ‎6.1, during
the Interim Period, Seller shall not, and shall cause its Affiliates not to,
directly or indirectly, without the prior written consent of Buyer:

 

(a)               modify, amend, terminate, waive any material rights or
obligations under or otherwise seek to reject any Assumed Contract;

 

(b)               license, surrender, relinquish, sell, transfer, convey, assign
or otherwise dispose of any interest in any Acquired Assets;

 

(c)               mortgage, pledge or subject to Liens any of the Acquired
Assets or any part thereof;

 

(d)               institute, settle, compromise or agree to settle any (i)
material Proceeding before any Governmental Body relating primarily or
exclusively to the Acquired Assets or (ii) pending or threatened Claim that
could give rise to Liabilities that are not Assumed Liabilities, or modify in
any manner that is adverse to the Acquired Assets, rescind, reject or terminate
a permit (or application therefor) relating primarily or exclusively to the
Acquired Assets; or

 

(e)               enter into any Contract to do any of the foregoing.

 



 20 

 

 

5.2         Access. Subject to applicable Law, during the Interim Period, Seller
(a) shall, on reasonable notice, give Buyer and its representatives reasonable
access during normal business hours to the offices, properties, officers,
employees, accountants, auditors, counsel and other representatives, books and
records of Sellers in each case to the extent relating primarily or exclusively
to the Acquired Assets, as Buyer reasonably deems necessary in connection with
effectuating the transactions contemplated by this Agreement (b) shall furnish
to Buyer and its representatives such information relating primarily or
exclusively to the Acquired Assets as Buyer and its representatives reasonably
request and (c) shall cooperate reasonably with Buyer in its investigation of
the Acquired Assets. It is acknowledged and understood that no investigation by
Buyer or other information received by Buyer shall operate as a waiver or
otherwise affect any representation, warranty or other agreement given or made
by Seller hereunder. Buyer shall use its commercially reasonable efforts to
require any representative of Buyer given access to information pursuant to this
Section 5.2 to be subject to nondisclosure obligations in all material respects
at least as restrictive as those applicable to Buyer with respect to such
information.

 

5.3          Public Announcements. No Party shall make, or cause or permit to be
made, any press release or public announcement, or otherwise communicate with
any news media, in respect of this Agreement without the prior written consent
of the other Parties, and the Parties shall cooperate as to the timing and
contents of any such press release or public announcement; provided, however,
that Seller and its Affiliates may, without the prior consent of the other
Parties, make such press release, public disclosure, securities law filings, or
public announcement as may be required in such party’s opinion under applicable
Laws, including stock exchange rules and regulations (including the filing of
Forms 8-K announcing the transaction contemplated by this Agreement and the
filing of this Agreement with the SEC as may be required under applicable Laws).

 

5.4          HSR Act; Consents; Further Assurances.

 

(a)               Subject to the terms and conditions of this Agreement, each
Party shall use its reasonable best efforts to take, or cause to be taken, all
actions, and to do, or cause to be done, and to assist and cooperate with the
other Parties in doing, all things reasonably necessary, proper or advisable
under applicable Law to consummate and make effective the transactions
contemplated by this Agreement. Without limiting the generality of the
foregoing, the Parties will, at the equal cost and expense of Buyer and Seller
(with respect to any filing fee required under the HSR Act, but not with respect
to other costs, for which each party shall bear their own costs), use their
respective reasonable best efforts to (i) prepare and file as soon as
practicable all forms, registrations and notices relating to the consents of
Governmental Bodies that are required by applicable Law to be filed in order to
consummate transactions contemplated by this Agreement that are material to the
Acquired Assets or to Buyer and its Affiliates (with respect to any filing
required under the HSR Act, within ten (10) Business Days following the
Effective Date, and with respect to any other such filing, as soon as reasonably
possible), and take such actions as are reasonably necessary to obtain any
consents from, or to avoid any action or proceeding by, any Governmental Body
relating to such approvals, (ii) take all actions reasonably necessary to
transfer the Acquired Assets, (iii) take all actions reasonably necessary to
cause all conditions set forth in Article 6 to be satisfied as soon as
practicable, (iv) lift or rescind any existing Order preventing, prohibiting or
delaying the consummation of the transactions contemplated by this Agreement,
and (v) execute and deliver any additional instruments reasonably necessary to
fully carry out the purposes of this Agreement; provided, however, that nothing
in this Agreement, including this Section 5.4 shall require Buyer to: (A)
consent to any material condition or material concession required by any
Governmental Body or third party; (B) consent to any divestitures of any
material subsidiary or material assets of Buyer or its Affiliates, or of the
Acquired Assets or accept any material limitation on or material condition on
the manner in which any of the foregoing conducts its business; (C) pay any
material amounts required or requested by any Governmental Body; or (D) accept
an agreement to hold separate any material portion of any business or of any
material assets of any material subsidiary of Buyer or its Affiliates, or of the
Acquired Assets. Buyer and Seller shall not, and shall cause their respective
Affiliates not to, take any action that would reasonably be expected to prevent
or materially delay the approval of any Governmental Body of any of the filings
referred to in this Section 5.4(a). Without limiting the generality of the
foregoing, with respect to filings under the HSR Act, the Parties shall seek
early termination of the waiting period under the HSR Act.

 



 21 

 

 

(b)               Each Party shall (i) respond as promptly as reasonably
practicable to any inquiries or requests for additional information and
documentary material received from any Governmental Body relating to the matters
described in Section ‎5.4(a), (ii) not extend any waiting period or agree to
refile under the HSR Act (except with the prior written consent of the other
Parties hereto, which consent shall not be unreasonably withheld, conditioned or
delayed) and (iii) not enter into any agreement with any Governmental Body
agreeing not to consummate the transactions contemplated by this Agreement.

 

(c)               In connection with and without limiting the foregoing, each
Party shall, subject to applicable Law and except as prohibited by any
applicable representative of any applicable Governmental Body: (i) promptly
notify the other Parties of any material written communication to that Party
from any Governmental Body concerning this Agreement or the transactions
contemplated hereby, and permit the other Parties to review in advance (and to
consider any comments made by the other Parties in relation to) any proposed
written communication to any of the foregoing; (ii) not participate in or agree
to participate in any substantive meeting, telephone call or discussion with any
Governmental Body in respect of any filings, investigation or inquiry concerning
this Agreement or the transactions contemplated hereby unless it consults with
the other Parties in advance and, to the extent permitted by such Governmental
Body, gives the other Parties the opportunity to attend and participate in such
meeting, telephone call or discussion; and (iii) subject to the attorney-client
and similar applicable privileges, furnish outside legal counsel for the other
Parties with copies of all correspondence, filings, and written communications
(and memoranda setting forth the substance thereof) between such Party and its
Affiliates and their respective representatives, on the one hand, and any
Governmental Body or its members or their respective staffs, on the other hand,
with respect to this Agreement and the transactions contemplated hereby;
provided, however, that any such Party may limit the disclosure of filings to
protect confidential information, including limiting dissemination of filings on
an “outside counsel only” basis.

 

(d)               Each Party shall, from time to time (whether before or after
the Closing Date), upon the request of the other Party, execute, acknowledge and
deliver to the other Party such other documents or instruments, and take any and
all actions, as are reasonably necessary for the implementation and consummation
of the transactions contemplated by this Agreement.

 



 22 

 

 

5.5          Payments from Third Parties After Closing. In the event that Seller
receives any payment from a third party (other than Buyer or any of its
Affiliates) after the Closing Date pursuant to any of the Assumed Contracts (or
with respect to the operation by Buyer of any Acquired Asset during the
post-Closing period) and to the extent such payment is not in respect of an
Excluded Asset or an Excluded Liability, Seller shall (a) in respect of any
Royalty, forward the Buyer Royalty Allocation with respect to such Royalty
according to the procedure provided in Section 2.9, and (b) in respect of any
other payment, forward such payment in its entirety, in each case as promptly as
practicable but in any event within fifteen (15) days after such receipt, to
Buyer (or other entity nominated by Buyer in writing to Seller) and notify such
third party to remit all future payments (in each case, to the extent such
payment is in respect of any post Closing period with respect to an Acquired
Asset and is not in respect of an Excluded Asset or an Excluded Liability)
pursuant to the Assumed Contracts to Buyer (or such other entity).
Notwithstanding anything to the contrary in this Agreement, in the event that
Buyer or any of its Affiliates receives any payment from a third party after the
Closing on account of, or in connection with, any Excluded Asset, or receives a
Royalty payment with respect to an Applicable Royalty Period ending prior to the
Applicable Royalty Period in which the Closing Date occurs, Buyer shall forward
such payment, or that portion of the payment allocable to Seller according to
the procedure provided in Section 2.9, as promptly as practicable but in any
event within fifteen (15) days after such receipt, to Seller (or other entity
nominated by Seller in writing to Buyer) and notify such third party to remit
all future payments on account of or in connection with any Excluded Assets to
Seller (or such other entity).

 

5.6          Confidentiality. The terms of the Non-Disclosure Agreement shall be
deemed incorporated herein by reference as if set forth herein and,
notwithstanding the Closing, the Non-Disclosure Agreement shall continue in full
force and effect in accordance with its terms; provided that any obligation of
Buyer to maintain as confidential any information with respect to any of the
Business or the Acquired Assets shall terminate at the Closing.

 

5.7          Exclusive Dealing. During the period from the Effective Date
through the Closing or the earlier termination of this Agreement, Seller shall
not, and shall direct its Affiliates and their respective representatives,
officers, directors, employees, agents, consultants, members, shareholders,
representatives and advisors to not, directly or indirectly: (a) initiate,
solicit, facilitate or encourage any inquiry, proposal or offer from any Person
(other than Buyer or its Affiliates) relating to a possible Alternative
Transaction; (b) participate in any discussions, communications (except for
unconditional rejection), conversations or negotiations or enter into any
agreement with (whether of a binding or nonbinding nature), or provide any
information to, any Person (other than Buyer or its Affiliates) relating to or
in connection with a possible Alternative Transaction; or (c) respond to or
entertain any inquiry, proposal or offer from any Person (other than Buyer or
its Affiliates) relating to a possible Alternative Transaction. Seller further
agrees that it shall, prior to the earlier of the Closing or the termination of
this Agreement in accordance with its terms, promptly notify Buyer in writing of
any proposal or offer relating to a possible Alternative Transaction, including
the identity of the Person making or submitting such proposal or offer, and the
material terms thereof (including a copy of any written inquiry, proposal,
offer, term sheet, letter of intent, indication of interest or similar document
or agreement) received by Seller or any of its representatives from the date
hereof through the Closing and shall promptly provide any information reasonably
requested by Buyer related thereto.

 



 23 

 

 

5.8          Trademarks. From and after the date hereof and through and after
the Closing, (a) to the extent that any Trademark or other Transferred IP is not
in the current legal name of Seller or is subject to a chain of title defects,
Seller shall, at Seller’s expense, use its reasonable best efforts to cause the
preparation, execution, filing and recording of all instruments and documents
reasonably necessary to cure such title defects such that the end result
reflects (i) “JA Apparel Corp.” as the last listed recorded owner of all
Transferred IP and (ii) “1400 Broadway, Floor 33, New York, New York 10018” as
the address of the last listed recorded owner of all Transferred IP, (b) Seller
shall file and record all releases with respect to the Trademarks so that all
Liens on record are shown to be extinguished and title as it appears in all
trademark tribunals throughout the world (including the United States Patent and
Trademark Office) as well as copyright offices (including the United States
Copyright Office) are free and clear, (c) Seller shall file and record releases
and/or notices of termination with respect to the Trademarks such that all
licenses on record (other than those Assumed Contracts as set forth under
Section 1.1 of the Disclosure Letter) are shown to have been terminated and
therefore extinguished from the local records throughout the world, (d) Seller
shall timely respond to all deadlines through the later of (i) March 31, 2020
and (ii) thirty (30) days following Closing, concerning the Transferred IP such
that the Transferred IP is maintained and not abandoned or otherwise cancelled
in whole or in part, and to the extent any deadlines apply to contentious
proceedings, Seller shall also timely respond in accordance with the foregoing,
(e) upon the reasonable request of Buyer, Seller shall use commercially
reasonable efforts in providing information and materials regarding Seller’s use
inclusive of the date of first use in commerce, list of goods and/or services
bearing such use, specimens of use suitable for filing with the U.S. Patent and
Trademark Office, to the extent any of the foregoing particulars are applicable
and are in Seller’s possession, custody and control, and (f) by the later of (i)
March 31, 2020 and (ii) thirty (30) days following Closing, Seller shall deliver
to Buyer a list of each foreign trademark agent or law firm retained or
otherwise utilized by Seller, pursuant to a power of attorney or otherwise, to
prosecute, docket, report or otherwise maintain trademark and service mark
applications, registrations and contentious trademark office proceedings in each
foreign territory in connection with the Transferred IP, including, only to the
extent such information is retained in Seller’s files, the full name of the main
contact person, firm name, address, e-mail and phone number.

 

5.9          Enforcement of Specified Contracts. From and after the Closing
Date, Seller shall, and shall cause its Affiliates to, at the request of Buyer,
in accordance with Buyer’s reasonable instruction and at the cost of and for the
account of Buyer (any such costs not to be incurred without the prior written
consent of Buyer), enforce any and all rights of Seller (a) against any other
party to any of the Contracts set forth on Section 5.9 of the Disclosure Letter
(the “Specified Contracts”), in each case until the later of (i) expiration of
the term of such Specified Contract as set forth therein (including any renewals
and extensions thereof) and (ii) the termination of any covenant that survives
the term of such Specified Contract, and (b) under the judgments set forth on
Section 5.9 of the Disclosure Letter, in each case for the purpose of procuring,
protecting, defending and enforcing Buyer’s interests in any Acquired Asset.
Seller shall cooperate in good faith with all reasonable instructions of Buyer
given under this Section 5.9 and shall take any action reasonably requested by
Buyer as soon as commercially feasible at Buyer’s expense, excluding initiating
or being a party to a Proceeding. In the event Buyer lacks standing to commence
a Proceeding, and requests Seller to commence a Proceeding at Buyer’s expense
and under Buyer’s direction solely (a) to enforce Buyer’s interest in any
Acquired Asset or (b) for the purpose of enforcing any rights of Seller under
any Specified Contract, Seller shall cooperate unless (i) Seller reasonably
determines that such action would have a materially adverse impact on Seller or
its Affiliates, or (ii) Seller is advised in writing by outside counsel chosen
by it that it is unlikely to prevail in such litigation or that participating in
such Proceeding is reasonably likely to result in Liability of Seller in excess
of the amount that Buyer has agreed to reimburse Seller in respect of such
Proceeding. All benefits derived under the Specified Contracts after the Closing
Date as a result of such enforcement shall be for the account of Buyer.

 



 24 

 

 

5.10        Financing Cooperation. Seller and Seller Guarantor shall, and shall
cause each of their respective officers, employees, directors, agents and other
representatives to, use commercially reasonable efforts to cooperate in
connection with the arrangement of the Debt Financing as may be reasonably
requested by Buyer. Notwithstanding anything in this Agreement to the contrary,
Buyer understands and acknowledges that under the terms of this Agreement,
Buyer’s obligation to consummate the transactions contemplated by this Agreement
is not in any way contingent upon or otherwise subject to Buyer’s consummation
of any financing arrangements.

 

5.11        Supplier Agreement. Following the Closing, the Parties shall
negotiate in good faith on the terms of a supply agreement pursuant to which
Seller could produce goods in connection with the Business for sale to
Licensor’s international licensees of the Trademarks. The supply agreement will
help enable uniform design and quality across territories and categories among
Seller and international licensees of the Trademarks.

 

Article 6
CONDITIONS TO BUYER’S AND SELLER’S OBLIGATIONS

 

6.1          Conditions to Seller’s Obligations. The obligations of Seller to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or written waiver of Seller), on or prior to the Closing Date, of
each of the following conditions:

 

(a)               Representations, Warranties, and Covenants. The
representations and warranties of Buyer (i) contained in the Buyer Fundamental
Representations shall be true and correct in all material respects and (ii)
contained in Article 4 (other than the Buyer Fundamental Representations) shall
be true and correct (disregarding all qualifications or limitations as to
“materiality” or “material adverse effect” and words of similar import set forth
therein), except where the failure of such representations or warranties to be
true and correct would not reasonably be expected to have a Material Adverse
Effect on the ability of Buyer to consummate the transactions contemplated by
this Agreement, in the case of each of clauses (i) and (ii), as of the Effective
Date and at and as of the Closing Date (except those representations and
warranties that address matters only as of a specified date, which case as of
that specified date). Buyer shall have performed in all material respects all
agreements and covenants required hereby to be performed by it prior to or at
the Closing Date.

 



 25 

 

 

(b)               Satisfaction of Third-Party Consents Required from
Lienholders. Seller shall have received any required Consents listed on Section
‎3.3(f) of the Disclosure Letter.

 

(c)               Closing Deliveries. Buyer shall have made the Closing
deliveries referenced in Section ‎7.3.

 

(d)               No Order. No Governmental Body shall have enacted, issued,
promulgated or entered any Law or Order which is in effect and has the effect of
making illegal or otherwise prohibiting the consummation of the transactions
contemplated hereby.

 

(e)               HSR Act. The applicable waiting periods under the HSR Act will
have expired or been terminated.

 

6.2          Conditions to Obligations of Buyer. The obligations of Buyer to
consummate the transactions contemplated by this Agreement are subject to the
satisfaction (or written waiver of Buyer), on or prior to the Closing Date, of
each of the following conditions:

 

(a)               Representations, Warranties, and Covenants. The
representations and warranties of Seller (i) contained in the Seller Fundamental
Representations shall be true and correct in all material respects and (ii)
contained in Article 3 (other than the Seller Fundamental Representations) shall
be true and correct (disregarding all qualifications or limitations as to
“materiality” or “material adverse effect” and words of similar import set forth
therein), except where the failure of such representations or warranties to be
true and correct would not reasonably be expected to have Material Adverse
Effect, in the case of each of clauses (i) and (ii), as of the Effective Date
and at and as of the Closing Date (except those representations and warranties
that address matters only as of a specified date, which case as of that
specified date). Seller shall have performed in all material respects all
agreements and covenants required hereby to be performed by it prior to or at
the Closing Date.

 

(b)               No Material Adverse Effect. No Material Adverse Effect shall
have occurred since the Effective Date, and Seller shall not have entered into
or negotiated any Contracts with any third party which would have a Material
Adverse Effect on the Business or Buyer’s purchase of the Acquired Assets.

 

(c)               Consents. Seller shall have delivered each of the Consents, in
form and substance reasonably satisfactory to Buyer, duly executed by the
counterparty Person whose consent is required.

 

(d)               Closing Deliveries. Seller shall have made the Closing
deliveries referenced in Section ‎7.2.

 

(e)               No Order. No Governmental Body shall have enacted, issued,
promulgated or entered any Law or Order which is in effect and has the effect of
making illegal or otherwise prohibiting the consummation of the transactions
contemplated hereby.

 

(f)                HSR Act. The applicable waiting periods under the HSR Act
will have expired or been terminated.

 



 26 

 

 

(g)               Release of Security Interests. Seller shall have delivered
reasonable evidence to Buyer that the security interests encumbering the
Acquired Assets have been terminated (or will be terminated concurrently with
the Closing) or, in the case of filings made under the uniform commercial code
or filings with respect to the Transferred IP, customary release documentation
reasonably acceptable to Buyer accompanied by duly-executed authorization from
the applicable secured party for Buyer to file such release documentation at, or
any time after, the Closing, and any other Liens on the Acquired Assets shall
have been released or terminated.

 

Article 7
CLOSING

 

7.1          Time and Place. The transactions contemplated by this Agreement
shall be consummated (the “Closing”) at (a) 10:00 a.m. (Eastern Standard Time)
on the second (2nd) Business Day after the date that all of the conditions to
the Closing set forth in Article 6 (other than those conditions which, by their
terms, are to be satisfied or waived at the Closing, but subject to the
satisfaction (or due waiver) of such conditions at the Closing) shall have been
satisfied or waived by the Party entitled to waive the same, or (b) such other
time or date as the Parties hereto may mutually agree in writing (the “Closing
Date”). The parties anticipate that Closing will occur remotely without a
face-to-face meeting and will be accomplished by Seller then authorizing Buyer’s
legal counsel to release previously deposited signed documents to Buyer
contingent upon Seller’s receipt of the signed documents required by this
Agreement and initiation of the wire transfer of the Purchase Price.

 

7.2          Deliveries of Seller. At the Closing, Seller will deliver, or cause
to be delivered, to Buyer (all of which shall be in form and substance
reasonably satisfactory to Buyer and its counsel):

 

(a)               2020 License Agreement. A copy of the 2020 License Agreement,
executed by a duly authorized officer of Seller;

 

(b)               Assignment(s) of Marks. One or more Assignment(s) of Marks, in
the forms attached as Exhibit C (the “Assignment of Marks”), executed by a duly
authorized officer of Seller;

 

(c)               Assignment of Domains. A Domain Name Transfer Agreement, in
the form attached as Exhibit D (the “Domain Name Transfer”), executed by a duly
authorized officer of Seller;

 

(d)               Assignment of Social Media Handles. A Social Media Handle
Transfer Agreement, in the form attached as Exhibit E (the “Social Media Handle
Transfer”), executed by a duly authorized officer of Seller;

 

(e)               Transaction Documents. Copies of each of the other Transaction
Documents to which Seller is a party, executed by a duly authorized officer of
Seller;

 

(f)                Social Media and Domain Access Information. A schedule
setting forth all of the usernames, passwords, security question responses and
other credentials for each of (i) the social media accounts related to the
Business and included in the Acquired Assets and (ii) the accounts through which
the domain names included in the Acquired Assets are managed;

 



 27 

 

 

(g)               Domain Registration Information. A schedule setting forth all
of the names of the registrars, registration dates and expiration dates for all
domain names included in the Acquired Assets;

 

(h)               Release of Security Interests and Consents. The documents
required pursuant to Section ‎6.2(g) and any Consent necessary for Seller’s full
and complete performance under this Agreement and the assignment of the Assumed
Contracts as listed on Section ‎3.3(f) of the Disclosure Letter;

 

(i)                 Bill of Sale. A bill of sale in the form attached hereto at
Exhibit F (the “Bill of Sale”);

 

(j)                 Officer’s Certificate. A certificate signed by an authorized
officer of Seller, dated the date of the Closing Date, certifying (i) that the
conditions specified in Section ‎6.2 have been satisfied as of the Closing and
(ii) as to certain corporate matters and attaching thereto a true, correct and
complete copy of resolutions of the board of directors of Seller authorizing the
execution, delivery and performance of this Agreement, the Transaction Documents
and other obligations of Seller;

 

(k)               Assumed Contract Assignments. Documents sufficient to evidence
assignment and assumption of the Assumed Contracts;

 

(l)                 2020 License Agreement Royalty Payment. An amount equal to
the first quarterly installment of MGR (as defined in the 2020 License
Agreement), by wire transfer of immediately available funds; and

 

(m)             Taxpayer Identification. An IRS Form W-9 for Seller, executed by
a duly authorized officer of Seller.

 

7.3          Deliveries of Buyer. At the Closing, Buyer will deliver, or cause
to be delivered to Seller (all of which shall be in form and substance
reasonably satisfactory to Seller and its counsel):

 

(a)               Purchase Price. The Purchase Price;

 

(b)               2020 License Agreement. A copy of the 2020 License Agreement,
executed by a duly authorized officer of Buyer;

 

(c)               Transaction Documents. Copies of each of the other Transaction
Documents to which Buyer is a party, executed by a duly authorized officer of
Buyer;

 

(d)               Officers’ Certificate. A certificate signed by an authorized
officer of Buyer, dated the date of the Closing Date, certifying (i) that the
conditions specified in Section ‎6.1 have been satisfied as of the Closing and
(ii) as to certain corporate matters and attaching thereto a true, correct and
complete copy of resolutions of the board of managers of Buyer authorizing the
execution, delivery and performance of this Agreement, the Transaction Documents
and the other obligations of Buyer attached; and

 



 28 

 

 

(e)               Assumed Contract Assignments. Documents sufficient to evidence
Buyer’s acceptance of the assignment and assumption of the Assumed Contracts.

 

Article 8
INDEMNIFICATION

 

8.1          Indemnification by Seller. Seller hereby agrees, from and after the
Closing, to indemnify Buyer and its Affiliates, and each of their respective
managers, partners, officers, employees, directors, agents, representatives,
successors and permitted assigns (the “Buyer Indemnified Parties”) and save and
hold each of them harmless from and against and pay on behalf of or reimburse
the Buyer Indemnified Parties as and when incurred for all Losses which any
Buyer Indemnified Party may suffer, sustain or become subject to, in connection
with, incident to, resulting from or arising out of or in any way relating to or
by virtue of:

 

(a)               any breach of any representation or warranty on the part of
Seller (or the inaccuracy of any representation) under ‎Article 3 of this
Agreement or contained in any of the Transaction Documents;

 

(b)               any nonfulfillment or breach of any covenant or agreement on
the part of Seller under this Agreement or contained in any of the Transaction
Documents;

 

(c)               the Excluded Assets; and

 

(d)               the Retained Liabilities.

 

8.2          Indemnification by Buyer. Buyer hereby agrees, from and after the
Closing, to indemnify Seller and its Affiliates, and each of their respective
managers, partners, officers, employees, directors, agents, representatives,
successors and permitted assigns (the “Seller Indemnified Parties”) and save and
hold each of them harmless from and against and pay on behalf of or reimburse
the Seller Indemnified Parties as and when incurred for all Losses which any
Seller Indemnified Party may suffer, sustain or become subject to, in connection
with, incident to, resulting from or arising out of or in any way relating to or
by virtue of:

 

(a)               any breach of any representation or warranty on the part of
Buyer (or the inaccuracy of any representation) under ‎Article 4 of this
Agreement or contained in any of the Transaction Documents;

 

(b)               any nonfulfillment or breach of any covenant or agreement on
the part of Buyer under this Agreement or contained in any of the Transaction
Documents; and

 

(c)               the Assumed Liabilities.

 



 29 

 

 

8.3          Indemnification Procedure for Third Party Claims.

 

(a)               In the event that subsequent to the Closing any Person
entitled to indemnification under this Agreement (an “Indemnified Party”)
asserts a claim for indemnification or receives notice of the assertion of any
claim or of the commencement of any action or proceeding by any Person who is
not a party to this Agreement or an Affiliate of a party to this Agreement
(including, but not limited to any domestic or foreign court or governmental
authority, federal, state or local) (a “Third Party Claim”) against such
Indemnified Party, against which a party to this Agreement is required to
provide indemnification under this Agreement (an “Indemnifying Party”), the
Indemnified Party shall deliver a written claim notice together with a statement
of any available information (other than privileged information) regarding such
claim (a “Claim Notice”) to the Indemnifying Party within twenty (20) Business
Days after receipt by the Indemnified Party of notice of a Third Party Claim.
The Indemnifying Party shall have the right, upon written notice to the
Indemnified Party (the “Defense Notice”) within fifteen (15) Business Days after
receipt from the Indemnified Party of a Claim Notice, which notice by the
Indemnifying Party shall (i) acknowledge to the Indemnified Party the
Indemnifying Party’s obligation to indemnify the Indemnified Party in respect of
Losses suffered by the Indemnified Party in connection with such Third Party
Claim if the same is adversely determined and (ii) specify the counsel it will
appoint to defend such claim (“Defense Counsel”), to conduct at its expense the
defense against such claim in its own name, or if necessary in the name of the
Indemnified Party; provided, however, that the Indemnified Party shall have the
right to approve the Defense Counsel, which approval shall not be unreasonably
withheld, and in the event the Indemnifying Party and the Indemnified Party
cannot agree upon such counsel within ten (10) days after the Defense Notice is
provided, then the Indemnifying Party shall propose an alternate Defense
Counsel, which shall be subject again to the Indemnified Party’s approval which
approval shall not be unreasonably withheld. If the parties still fail to agree
on the Defense Counsel, then, at such time, they shall mutually agree in good
faith on a procedure to determine the Defense Counsel; provided that, if any of
the Indemnifying Party’s rights are prejudiced in any material respect by any
delay in the approval of Defense Counsel, the Indemnifying Party shall have the
right to commence defense of such Third-Party Claim with Defense Counsel
designated by the Indemnifying Party and to continue such defense until the
Parties have agreed on acceptable Defense Counsel, such acceptable Defense
Counsel to be substituted into the relevant proceeding following such agreement.

 

(b)               In the event that the Indemnifying Party shall fail to give
the Defense Notice within said 15 Business Day period, it shall be deemed to
have elected not to conduct the defense of the subject claim, and in such event
the Indemnified Party shall have the right to conduct the defense in good faith
and to compromise and settle the claim in good faith without prior consent of
the Indemnifying Party and the Indemnifying Party will be liable for all Losses
paid or incurred in connection therewith.

 

(c)               In the event that the Indemnifying Party does deliver a
Defense Notice and thereby elects to conduct the defense of the subject claim,
(i) the Indemnifying Party shall be entitled to have control over said defense
and the Indemnified Party will cooperate with and make available to the
Indemnifying Party such assistance and materials as it may reasonably request,
all at the expense of the Indemnifying Party, and the Indemnified Party shall
have the right at its expense to participate in the defense assisted by counsel
of its own choosing, and (ii) the Indemnifying Party will not settle the subject
claim without the prior written consent of the Indemnified Party, which consent
will not be unreasonably withheld.

 



 30 

 

 

(d)               Without the prior written consent of the Indemnified Party
which may be withheld for any reason or no reason, the Indemnifying Party will
not enter into any settlement of any Third Party Claim or cease to defend
against such claim, if pursuant to or as a result of such settlement or
cessation, (i) injunctive relief or specific performance would be imposed
against the Indemnified Party, or (ii) such settlement or cessation would create
any financial or other obligation on the part of the Indemnified Party for which
the Indemnified Party is not entitled to indemnification hereunder. If Seller is
the Indemnifying Party with respect to any claim relating to Taxes, the
Indemnifying Party will not enter into any settlement of such claim or cease to
defend against such claim without the prior written consent of the Indemnified
Party if such settlement of the claim or cessation to defend such claim may
adversely affect a party’s tax position for any taxable period that begins after
the Closing Date.

 

(e)               The Indemnifying Party shall not be entitled to control, but
may participate in, and the Indemnified Party shall be entitled to have sole
control over, the defense or settlement of any claim to the extent that such
claim (i) seeks, as the claim’s sole remedy, a temporary restraining order, a
preliminary or permanent injunction or specific performance against the
Indemnified Party, (ii) involves criminal allegations against the Indemnified
Party, (iii) if successful, would operate as res judicata or collateral estoppel
for other non-indemnifiable claims which would have a material adverse effect on
the business or financial condition of the Indemnified Party or (iv) imposes
liability on the part of the Indemnified Party for which the Indemnified Party
is not entitled to indemnification hereunder. In such an event, the Indemnifying
Party will still have all of its obligations hereunder provided that the
Indemnified Party will not settle the subject claim without the prior written
consent of the Indemnifying Party, which consent will not be unreasonably
withheld.

 

(f)                Any final, non-appealable judgment entered or settlement
agreed upon in the manner provided herein shall be binding upon the Indemnifying
Party, and shall conclusively be deemed to be an obligation with respect to
which the Indemnified Party is entitled to prompt indemnification hereunder, so
long as the Indemnified Party would otherwise be entitled to indemnification in
accordance with the terms of this ‎Article 8.

 

(g)               A failure by an Indemnified Party to give timely, complete or
accurate notice as provided in this Section ‎8.3 will not affect the rights or
obligations of any party hereunder except and only to the extent that, as a
result of such failure, any party entitled to receive such notice was deprived
of its right to recover any payment under its applicable insurance coverage, was
materially prejudiced in the applicable proceeding as a result of such failure
to give timely notice or was otherwise directly and materially damaged as a
result of such failure to give timely notice.

 

8.4          Other Claims. A claim for indemnification for any matter not
involving a Third Party Claim must be asserted by a Claim Notice meeting the
requirements of ‎Section ‎8.3(b) to the Indemnifying Party.

 



 31 

 

 

8.5          Certain Limitations.

 

(a)               Seller shall not be required to make any indemnification
payment pursuant to Section 8.1(a) until such time as the total amount of all
Losses (including the Losses arising from such inaccuracy or breach and all
other Losses arising from any other inaccuracies or breaches of any
representations or warranties) that have been directly or indirectly suffered or
incurred by any one or more of the Buyer Indemnified Parties, or to which any
one or more of the Buyer Indemnified Parties has or have otherwise directly or
indirectly become subject, exceeds $500,000 in the aggregate (the “Basket”), and
then only for the excess over the Basket; provided, however, that this
limitation shall not apply to Losses arising out of or resulting from any Seller
Fundamental Representation. Buyer shall not be required to make any
indemnification payment pursuant to Section 8.2(a) until such time as the total
amount of all Losses (including the Losses arising from such inaccuracy or
breach and all other Losses arising from any other inaccuracies or breaches of
any representations or warranties) that have been directly or indirectly
suffered or incurred by any one or more of the Seller Indemnified Parties, or to
which any one or more of the Seller Indemnified Parties has or have otherwise
directly or indirectly become subject, exceeds the Basket, and then only for the
excess over the Basket; provided, however, that this limitation shall not apply
to Losses or Taxes arising out of or resulting from any Buyer Fundamental
Representation.

 

(b)               The maximum aggregate amount that the Indemnitees are entitled
to recover in the aggregate from the Indemnitors under Sections ‎8.1(a) and
‎8.2(a) shall be capped at ten percent (10%) of the Purchase Price; provided,
however, that this limitation shall not apply to Losses or Taxes arising out of
or resulting from any Seller Fundamental Representation or any Buyer Fundamental
Representation.

 

(c)               The limitations set forth in Section ‎8.5(a) and Section
‎8.5(b) shall not apply in the case of, and shall not limit the rights of an
Indemnified Party to recover in respect of any Losses or Taxes, arising out,
relating to or resulting from, intentional misrepresentation, willful misconduct
or fraud.

 

(d)               For all purposes of this ‎Article 8, the amount of any Losses
arising from any inaccuracy or breach of the representations and warranties
contained in this Agreement shall be determined without reference to the terms
“material,” “materially,” “Material Adverse Effect,” “material adverse effect”
or other similar qualifications as to materiality contained or incorporated
directly or indirectly in any such representation or warranty.

 

8.6          Exclusive Remedy. Except in the case of intentional
misrepresentation, willful breach of covenants or fraud, claims for
indemnification, compensation and reimbursement brought in accordance with and
subject to this Article 8 shall be the sole and exclusive remedy of any
Indemnitee for monetary damages from and after the Closing with respect to
breaches of this Agreement by the Buyer or Seller. Without limiting the
generality of the foregoing, nothing contained in this Agreement shall limit the
rights of any Indemnitee to seek or obtain injunctive relief, including specific
performance, or any other equitable remedy to which such Indemnitee is otherwise
entitled.

 

8.7          Determination of Losses; Satisfaction of Claims.

 

(a)               After the giving of a Claim Notice under this Article 8, the
amount of Losses to which an Indemnified Party shall be entitled under this
Article 8 shall be determined (i) by written agreement between Sellers and
Buyers, (ii) by a Final Order or (iii) by any other means as to which Seller and
Buyer shall agree in writing.

 



 32 

 

 

(b)               Within ten (10) Business Days of the determination pursuant to
Section ‎8.7(a) of the amount of Losses with respect to which any Indemnified
Party is entitled to indemnification with respect to any claim (or at such later
other time as the Indemnified Party shall agree), the Indemnifying Party shall
pay to the applicable Indemnified Party an amount equal to the amount of such
Losses by wire transfer of immediately available funds to the bank account or
accounts designated by the Indemnified Party in a notice to the Indemnifying
Party not less than two (2) Business Days prior to the anticipated date of such
payment.

 

8.8          Adjusted Purchase Price. Any payment of a claim for indemnification
under this ‎Article 8 will be accounted for as an adjustment to the Purchase
Price for all Tax purposes except to the extent otherwise required by applicable
Law.

 

Article 9
TERMINATION

 

9.1          Termination. This Agreement may be terminated prior to the Closing
Date by:

 

(a)               mutual written consent of Buyer and Seller; or

 

(b)              either Buyer or Seller if there shall be an Order from a
Governmental Body that makes consummation of the transactions contemplated by
this Agreement illegal or otherwise prohibited and such Order shall have become
final and non-appealable; provided that the right to terminate this Agreement
under this Section ‎9.1(b) shall not be available to any Party whose failure to
fulfill any of such Party’s obligations under this Agreement has cause or
resulted in such Order; or

 

(c)              either Buyer or Seller if the transactions contemplated by this
Agreement have not been consummated by March 31, 2020 (the “Termination Date”),
TIME BEING OF THE ESSENCE; provided, however, that if on such date the only
conditions to closing which have not been satisfied are those set forth in
Section 6.1(b) and Section 7.2(h), or in Section ‎6.1(e) and Section ‎6.2(f),
but all other conditions to Closing shall have been satisfied (or in the case of
conditions that by their terms are to be satisfied at the Closing, shall be
capable of being satisfied by all parties entitled to the benefit of such
conditions or waived), such date may be extended one (1) time by a period of ten
(10) Business Days by Buyer or Seller by providing written notice to the other
Parties (and all references to the Termination Date herein shall be as so
extended); provided, that no termination may be made under this Section ‎9.1(c)
(i) if the failure to close shall be caused by the action or inaction of the
Party seeking to terminate this Agreement, (ii) if the Party seeking to
terminate this Agreement is in material breach of any provision of this
Agreement and has not cured such breach on or before such date or (iii) if the
failure of Closing prior to the Termination Date is due to the applicable
waiting periods under the HSR Act not having expired.

 

9.2          Effect of Termination. If this Agreement is terminated as provided
in Section ‎9.1, this Agreement will be of no further force or effect; provided,
however, that: (a) this Section ‎9.2 (Effect of Termination), Section ‎9.3
(Liquidated Damages), ‎Article 10 (Miscellaneous), and the Non-Disclosure
Agreement will survive the termination of this Agreement and remain in full
force and effect, and (b) the termination of this Agreement will not relieve any
party from any liability for any breach of this Agreement.

 



 33 

 

 

9.3          Liquidated Damages. If (a) a Party seeking termination pursuant to
Section 9.1(c) (the “Terminating Party”) (i) is not in material breach of any
provision of this Agreement and (ii) has satisfied all of the conditions to
Closing set forth in Section 6.2 (in the event Seller is the Terminating Party)
or Section 6.1, other than Section 6.1(b) or Section 7.2(h) (in the event Buyer
is the Terminating Party), on or prior to the Termination Date, and (b) the
other Party has not satisfied all of the conditions to Closing set forth in
Article 6 (other than Section 6.1(b) or Section 7.2(h) in the event Seller is
the Terminating Party) that are for the benefit of the Terminating Party on or
prior to the Termination Date, then the other Party shall pay to the Terminating
Party the amount of Five Million Dollars ($5,000,000) no later than two (2)
Business Days following the Termination Date as liquidated damages to compensate
the Terminating Party (the “Liquidated Damages”). Each Party acknowledges that
the Terminating Party would suffer direct and substantial damages, which damages
cannot be determined with reasonable certainty, if this Agreement is terminated
pursuant to Section 9.1(c) and the Parties specifically agree that the amount to
be paid pursuant to this Section 9.3 represents liquidated damages and not a
penalty. The Parties agree that a termination by Buyer or Seller because of
Seller’s inability to secure the consents required by Section 6.1(b) or Section
7.2(h) shall not require payment of Liquidated Damages. The Parties each hereby
waive any right to set-off or counterclaim against such amount, and further
agree that the liquidated damages provided in this Section 9.3 shall be the
exclusive remedy for a termination pursuant to Section 9.1(c). No amount shall
be due to any Party in the event that this Agreement is terminated as a result
of the failure of the conditions set forth in (a) Section 6.1(e) and Section
6.2(f) or (b) Section 6.1(d) and Section 6.2(e). Further, the Parties (other
than Buyer) each hereby further agree that the Liquidated Damages provided in
this Section 9.3 shall be the exclusive remedy against the Financing Sources for
a failure to close resulting in the payment of Liquidated Damages and any and
all Losses suffered or incurred by any Party or any other Person in connection
with this Agreement, the Debt Financing, the Financing Amendment (and the
termination thereof), the transactions contemplated hereby and thereby (and the
abandonment or termination thereof) or any matter forming the basis of such
termination and none of the Financing Sources shall have any further liability
or obligation relating to or arising out of this Agreement or the Financing
Amendment or the transactions contemplated hereby or thereby (or the abandonment
or termination thereof) or any matters forming the basis for such termination
upon payment of the Liquidated Damages. In addition, without modifying or
qualifying in any way the preceding sentence or implying any intent contrary
thereto Seller hereby waives any rights or claims against the Financing Sources
and hereby agree that in no event shall the Financing Sources have any liability
or obligation to any Seller Indemnified Party and in no event shall Seller or
the Seller Indemnified Parties seek or obtain any other damages of any kind
against any Financing Source (including consequently, special, indirect or
punitive damages), in each case, relating to or arising out of this Agreement,
the Debt Financing, the Financing Amendment or the transactions contemplated
hereby or thereby.

 

Article 10
MISCELLANEOUS

 

10.1        Notices, Consents, etc. Any notices, consents or other
communications required or permitted to be sent or given hereunder by any of the
Parties shall in every case be in writing and shall be deemed properly served if
(a) delivered personally, (b) sent by registered or certified mail, in all such
cases with first class postage prepaid, return receipt requested, (c) delivered
by a recognized overnight courier service, or (d) sent by email transmission
with written request of confirmation of receipt, to the Parties at the addresses
as set forth below or at such other addresses as may be furnished in writing.

 



 34 

 

 

(a)             If to Seller or Seller Guarantor, to:

 

  JA Apparel Corp.   6100 Stevenson Blvd   Fremont, CA 94538   Attn: General
Counsel   Email: LegalDept@tailoredbrands.com

 

  With a copy to:       Ferdinand IP Law Group   450 Seventh Avenue, Suite 1300
  New York, NY 10123   Email: Jferdinand@FIPLawGroup.com

 

(b)             If to Buyer or Buyer Guarantor, to:

 

  WH Global   230 Park Avenue   New York, NY 10169   Attn: Ephraim Zinkin  
Email: ezinkin@whp-global.com

 

  With a copy to:       Pryor Cashman LLP   7 Times Square, 40th Floor   New
York, NY 10036   Attn: Brad D. Rose   Email: brose@pryorcashman.com

 

Date of service of such notice shall be (w) the date such notice is personally
delivered, (x) five (5) Business Days after the date of mailing if sent by
certified or registered mail, (y) one (1) Business Day after date of receipt if
sent by overnight courier or (z) the next succeeding Business Day after
transmission by email.

 

10.2        Severability. The unenforceability or invalidity of any provision of
this Agreement shall not affect the enforceability or validity of any other
provision.

 



 35 

 

 

10.3        Amendment and Waiver. This Agreement may be amended only by a
written instrument signed by the Parties. Any provision of this Agreement may be
waived, provided that (a) any such waiver by Buyer will be binding on Buyer only
if such waiver is set forth in a writing executed by Buyer, and (b) any such
waiver by Seller will be binding upon Seller only if such waiver is set forth in
a writing executed by Seller. No failure on the part of any Person to exercise
any power, right privilege or remedy under this Agreement, and no delay on the
part of any Person in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver of such power, right, privilege or
remedy and no single or partial exercise of any such power, right, privilege or
remedy shall preclude any other or further exercise thereof or of any other
power, right, privilege or remedy. The waiver by any Party hereto of a breach of
any provision of this Agreement shall not operate or be construed as a
continuing waiver or as a waiver of any other breach. Notwithstanding anything
to the contrary, Section 9.3, this Section 10.3 and Sections 10.6, 10.8(c),
10.12, 10.13 and 10.15, (and any other provision of this Agreement to the extent
an amendment, supplement, waiver or other modification of such provision would
modify the substance of such Sections) may not be amended, supplemented, waived
or otherwise modified in any manner that impacts or is otherwise adverse in any
respect to the Financing Sources without the Financing Sources’ prior written
consent.

 

10.4        Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same agreement and shall become effective
when one or more counterparts have been signed by each of the Parties hereto and
delivered to the other. Any such counterpart, to the extent delivered by means
of a .pdf, .tif, .gif, .jpeg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No Party hereto shall raise the use of Electronic Delivery to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each such party forever waives any such
defense, except to the extent that such defense relates to lack of authenticity.

 

10.5        Expenses. Except as otherwise provided in this Agreement, each of
the parties to this Agreement shall pay all costs and expenses incurred or to be
incurred by it in negotiating and preparing this Agreement and the Transaction
Documents and in the closing and carrying out of the transactions contemplated
hereunder and thereunder, including, but not limited to, legal and accounting
fees and expenses.

 

10.6        No Third Party Beneficiaries. Nothing expressed or referred to in
this Agreement will be construed to give any Person other than the parties to
this Agreement (and their successors and assigns) any legal or equitable right,
remedy, or claim under or with respect to this Agreement or any provision of
this Agreement. Without limiting the generality of the foregoing, the Parties
expressly confirm their agreement that any Financing Source shall be entitled to
rely on and enforce the provisions of Section 9.3, Section 10.3, this Sections
10.6 and Sections 10.8(c), 10.12, 10.13 and 10.15.

 

10.7        Headings. The subject headings of Articles and Sections of this
Agreement are included for purposes of convenience only and shall not affect the
construction or interpretation of any of its provisions.

 



 36 

 

 

10.8        Assignment.

 

(a)               This Agreement will be binding upon and inure to the benefit
of the Parties and their respective successors and permitted assigns but will
not be assignable or delegable by any Party without the prior written consent of
the other Parties. Notwithstanding anything to the contrary contained in this
Section 10.9, after the Closing Date, (i) there shall be no restriction on
either Party’s ability to assign any of its rights (including its
indemnification rights hereunder) or obligations to any of its Affiliates from
time to time or in connection with a sale of all or substantially all of its
assets to a third party or a merger with and into any other unaffiliated Person,
provided that (i) the Party seeking to assign such rights or obligations
demonstrates to the reasonable satisfaction of the other Party that the assignee
is creditworthy and (ii) such assignee (and any guarantor reasonably requested
by the other Party) executes a joinder to this Agreement expressly assuming all
of the obligations of the assigning Party hereunder. Any attempted assignment in
violation of this Section ‎10.8 shall be null and void.

 

(b)               In connection with the Closing, Buyer may, with the consent of
Seller (not to be unreasonably withheld, delayed or conditioned) designate, in
accordance with the terms of this paragraph and effective as of the Closing, one
or more existing or to-be-formed Affiliates of Buyer to acquire the Acquired
Assets and assume the Assumed Liabilities or any rights or obligations of the
Buyer hereunder; provided that no such designation shall relieve Buyer from its
obligations or Liabilities hereunder. The above designation may be made by Buyer
by written notice to Seller no later than three (3) Business Days prior to the
Closing Date. The Parties agree to modify any Closing deliverables in accordance
with the foregoing designation.

 

(c)               Notwithstanding the foregoing, the Buyer may (without the
prior written consent of any other Party) make a collateral assignment for
security interest purposes of its rights (but not obligations) under this
Agreement or any other Transaction Document to any Financing Source and, upon
the occurrence and during the continuance of any event of default under the
financing agreements between any such Financing Source and the Buyer or any of
its Affiliates, such Financing Source may exercise any or all of the rights,
interests, and remedies of any of the Buyer under this Agreement or any other
Transaction Document.

 

10.9         Entire Agreement. Except for the Non-Disclosure Agreement, this
Agreement, the Transaction Documents and all the exhibits attached hereto and
thereto (all of which shall be deemed incorporated in the Agreement and made a
part hereof), set forth the entire understanding of the Parties with respect to
the subject matter hereof and supersede all prior agreements, written or oral,
of the Parties (including but not limited to any letter of intent), and shall
not be modified or affected by any offer, proposal, statement or representation,
oral or written, made by or for any Party in connection with the negotiation of
the terms hereof, and may be modified only by instruments signed by all of the
Parties hereto. The disclosing, furnishing or making available for review of any
document or other information to Buyer shall not be construed to modify, qualify
or disclose any exception to any representation or warranty of Seller herein.

 

10.10       Interpretative Matters. Unless the context otherwise requires, (a)
all references to Articles, Sections, or Exhibits are to Articles, Sections, or
Exhibits in this Agreement, (b) each accounting term not otherwise defined in
this Agreement has the meaning assigned to it in accordance with GAAP, (c) words
in the singular or plural include the singular and plural and pronouns stated in
either the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Agreement
shall be by way of example rather than limitation.

 



 37 

 

 

10.11      No Strict Construction. The language used in this Agreement will be
deemed to be the language chosen by the Parties to express their mutual intent,
and no rule of strict construction will be applied against any Party.

 

10.12      Governing Law; Dispute Resolution.

 

(a)               This Agreement shall be governed by and construed under the
laws of the State of Delaware, exclusive of the body of law known as conflicts
of law. Notwithstanding anything herein to the contrary, the Parties agree that
any claim, controversy or dispute any kind or nature (whether based upon
contract, tort or otherwise) involving a Financing Source that is in any way
related to this Agreement or any of the transactions contemplated by this
Agreement, including but not limited to any dispute arising out of or relating
in any way to the Debt Financing or the Financing Amendment shall be governed
by, and construed in accordance with, the laws of the State of New York.

 

(b)               Any claim or dispute, whether based on contract, tort, statute
or any other legal or equitable theory, arising out of or relating to this
Agreement or the transactions contemplated hereby shall be brought in the
federal or state courts located in Delaware; provided that, notwithstanding the
foregoing, each Party hereby agrees that it will not bring or support any
action, cause of action, claim, cross-claim or third-party claim of any kind or
description, whether in law or in equity, whether in contract or in tort or
otherwise, against the Financing Sources in any way relating to this Agreement,
the Financing Amendment, or any of the transactions contemplated hereby or
thereby, including, without limitation, any dispute arising out of or relating
in any way to the Debt Financing or the performance thereof, in any forum of the
State of New York, County of New York, or, if under applicable law exclusive
jurisdiction is vested in the federal courts, the United States District Court
for the Southern District of New York sitting in the Borough of Manhattan (and
the appellate courts thereof), and that the provisions of Section 10.13 relating
to the waiver of jury trial shall apply to any such action, cause of action,
claim, cross-claim or third-party claim. Each of the Parties expressly submits
to the exclusive jurisdiction of such courts and waives any claim of improper
jurisdiction or lack of venue in connection with any claim or controversy that
may be brought in connection with this Agreement. Each Party hereby agrees that
such courts, as applicable, shall have in personam jurisdiction with respect to
such Party, and such Party hereby submits to the personal jurisdiction of such
courts.

 

(c)               If any action at law or in equity is necessary to enforce or
interpret the terms of this Agreement, the prevailing party (as determined by
the trier of fact) shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 



 38 

 

 

10.13      Waiver of Jury Trial. EACH PARTY ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY THAT MAY ARISE UNDER THIS AGREEMENT, THE FINANCING AMENDMENT, THE
DOCUMENTS AND AGREEMENTS CONTEMPLATED HEREBY AND THEREBY AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY (INCLUDING ANY SUCH CONTROVERSY AGAINST ANY
FINANCING SOURCE) IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND
THEREFORE HEREBY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY PROCEEDING BASED ON, ARISING OUT OF
OR RELATED TO THIS AGREEMENT, THE FINANCING AMENDMENT, ANY DOCUMENT OR AGREEMENT
CONTEMPLATED HEREBY AND THEREBY OR THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY (INCLUDING ANY SUCH PROCEEDINGS AGAINST ANY FINANCING SOURCE). EACH OF
THE PARTIES AGREES AND CONSENTS THAT ANY SUCH PROCEEDING WILL BE DECIDED BY
COURT TRIAL WITHOUT A JURY AND THAT THE PARTIES TO THIS AGREEMENT MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES TO THE IRREVOCABLE WAIVER OF THEIR RIGHT
TO TRIAL BY JURY. EACH PARTY (I) CERTIFIES THAT NO REPRESENTATIVE OF ANY OTHER
PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT,
IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (II)
ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

10.14      Specific Performance. The Parties agree that irreparable damage would
occur if any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement in the courts
specified in Section 10.12, and the Parties hereby waive any requirement for the
posting of any bond or similar collateral in connection therewith. The Parties
agree that they shall not object to the granting of injunctive or other
equitable relief on the basis that there exists adequate remedy at Law.

 

10.15      Guaranteed Obligations.

 

(a)               Except with respect to any obligations, performance,
representations, or warranties of MOORES THE SUIT PEOPLE CORP., a Canadian
corporation, under any Transaction Document, Seller Guarantor hereby irrevocably
and unconditionally guarantees to Buyer, as primary obligor and not merely as a
surety (a) the full and timely payment and performance of each and every
covenant, agreement, liability and obligation of Seller under, this Agreement
and each Transaction Document and (b) the accuracy of Seller’s representations
and warranties set forth herein. Seller Guarantor acknowledges and agrees that
this guarantee is unlimited and unconditional, and no amendment, modification,
release or extinguishment of Seller’s obligations or Liabilities, whether by
decree in any bankruptcy proceeding or otherwise, shall affect the continuing
validity and enforceability of this guarantee. Seller Guarantor hereby
represents and warrants that (i) it has all requisite power and authority to
execute and deliver this Agreement and to perform its obligations hereunder,
(ii) the execution and delivery by Seller Guarantor of this Agreement, and the
performance by such Seller Guarantor of its obligations hereunder, have been
duly authorized by all requisite organizational action and (iii) this Agreement
has been duly executed and delivered by Seller Guarantor, and constitutes the
valid and legally binding obligation of Seller Guarantor, enforceable against
Seller Guarantor in accordance with its terms and conditions, except as the
enforceability thereof may be limited by Laws of general application relating to
bankruptcy, insolvency and debtors’ relief, and by general principles of equity.
The guarantee provided in this Section 10.15(a) may not be revoked or terminated
and shall remain in full force and effect and shall be binding on Seller
Guarantor, its successors and permitted assignees until any obligations
hereunder have been satisfied in full.

 



 39 

 

 

(b)               Buyer Guarantor hereby irrevocably and unconditionally
guarantees to Buyer, as primary obligor and not merely as a surety (a) the full
and timely payment and performance of each and every covenant, agreement,
liability and obligation of Buyer under, this Agreement and each Transaction
Document and (b) the accuracy of Buyer’s representations and warranties set
forth herein. Buyer Guarantor acknowledges and agrees that this guarantee is
unlimited and unconditional, and no amendment, modification, release or
extinguishment of Buyer’s obligations or Liabilities, whether by decree in any
bankruptcy proceeding or otherwise, shall affect the continuing validity and
enforceability of this guarantee. Buyer Guarantor hereby represents and warrants
that (i) it has all requisite power and authority to execute and deliver this
Agreement and to perform its obligations hereunder, (ii) the execution and
delivery by Buyer Guarantor of this Agreement, and the performance by such Buyer
Guarantor of its obligations hereunder, have been duly authorized by all
requisite organizational action and (iii) this Agreement has been duly executed
and delivered by Buyer Guarantor, and constitutes the valid and legally binding
obligation of Buyer Guarantor, enforceable against Buyer Guarantor in accordance
with its terms and conditions, except as the enforceability thereof may be
limited by Laws of general application relating to bankruptcy, insolvency and
debtors’ relief, and by general principles of equity. The guarantee provided in
this Section 10.15(b) may not be revoked or terminated and shall remain in full
force and effect and shall be binding on Buyer Guarantor, its successors and
permitted assignees until any obligations hereunder have been satisfied in full.

 

10.16      No Recourse. Notwithstanding anything to the contrary contained in
this Agreement, the Parties hereby agree that none of the Financing Sources
shall have any liability to Seller or any Seller Indemnified Party or any other
Person (other than Buyer) relating to or arising out of this Agreement, the
Financing Amendment or the Debt Financing), whether at law or equity, in
contract or in tort or otherwise, and neither Seller nor any Seller Indemnified
Party or any other Person (other than Buyer) shall have any rights or claims
against any of the Financing Sources under this Agreement, the Financing
Amendment or the Debt Financing, whether at law or equity, in contract or in
tort, or otherwise.

 

[remainder of page intentionally left blank; signature page follows]

 



 40 

 

 

IN WITNESS WHEREOF, the parties have executed this Asset Purchase Agreement as
of the date first above written.

 

  “ Buyer”       JAWHP, LLC
a Delaware limited liability company       By: /s/ Yehuda Shmidman   Name:
Yehuda Shmidman   Title: Chief Executive Officer

 

  “ Seller”       JA APPAREL CORP.
a Delaware corporation       By: /s/ DINESH LATHI   Name: Dinesh Lathi   Title:
President and Chief Executive Officer

 

  “Seller Guarantor”       Tailored Brands, Inc.
a Texas corporation       By: /s/ DINESH LATHI   Name: Dinesh Lathi   Title:
President and Chief Executive Officer

 

  “ Buyer Guarantor”       WH Buyer, LLC
a Delaware limited liability company         By:  /s/ Yehuda Shmidman   Name:
Yehuda Shmidman   Title:  Chief Executive Officer

 

[Signature Page to Asset Purchase Agreement]

 





   

 

 

EXHIBITS AND SCHEDULES

 

Exhibit A - License Agreement by and between JAWHP, LLC and JA Apparel Corp.,
The Men’s Wearhouse, Inc. and Moores The Suit People Corp., dated as of the
Closing Date Exhibit B - Assignment Document Exhibit C - Assignment of Marks
Exhibit D - Domain Name Transfer Agreement Exhibit E Exhibit F - Social Media
Handle Transfer Agreement Bill of Sale

 

[Signature Page to Asset Purchase Agreement]

 





   

 